Exhibit 10.8

 

CREDIT SUISSE SECURITIES (USA) LLC
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Eleven Madison Avenue
New York, NY 10010

UBS AG, STAMFORD BRANCH

600 Washington Boulevard

Stamford, Connecticut 06901

 

ubs securities llc

1285 Avenue of the Americas

New York, New York 10019

 

CONFIDENTIAL

 

December 22, 2016

 

Project Cognac

Senior Secured Term Facility

Commitment Letter

 

HCAC Merger Sub, Inc.

c/o Hennessey Capital Acquisition Corp. II

700 Louisiana Street, Suite 900

Houston, Texas 77002

Attention: Kevin Charlton

 

Ladies and Gentlemen:

 

You have advised Credit Suisse Securities (USA) LLC (“CS Securities”), Credit
Suisse AG, Cayman Islands Branch (“CS AG” and together with CS Securities,
“CS”), UBS AG, Stamford Branch (“UBS”) and UBS Securities LLC (“UBSS”, and
together with UBS, the “UBS Parties”) (CS and the UBS Parties, collectively, the
“Initial Commitment Parties” and, together with any other Commitment Party
appointed as described below, collectively, the “Commitment Parties”, “us” or
“we”) that you intend to acquire, directly or indirectly, the Target (as defined
on Exhibit A hereto) and consummate the other transactions described on
Exhibit A hereto. Capitalized terms used but not otherwise defined herein are
used with the meanings assigned to such terms in the Exhibits hereto.

 

1. Commitments.

 

In connection with the Transactions contemplated hereby, each of CS AG and UBS
(together with any other Initial Lender appointed as described below,
collectively, the “Initial Lenders”), and each other Initial Lender hereby
commits on a several, but not joint, basis to provide the percentage of the
entire principal amount of the Term Facility set forth opposite such Initial
Lender’s name on Schedule 1 hereto (as such schedule may be amended or
supplemented in accordance with the terms of this Commitment Letter), in each
case, (i) upon the terms set forth or referred to in this letter, the
Transaction Summary attached as Exhibit A hereto and the Summaries of Terms and
Conditions attached as Exhibits B hereto and (ii) the initial funding of which
is subject only to the conditions set forth on Exhibit C hereto (such Exhibits A
through C, including the annexes thereto, the “Term Sheets” and together with
this letter, collectively, this “Commitment Letter”).

 



 

 

 

2. Titles and Roles.

 

It is agreed that:

 

(a)each of CS Securities and UBSS, together with any other Term Lead Arranger
appointed as described below, will act as joint lead arrangers and joint
bookrunners for the Term Facility (acting in such capacities, the “Lead
Arrangers”); and

 

(b)CS AG will act as sole administrative agent and as sole collateral agent for
the Term Facility.

 

Except as set forth below, you agree that no other agents, co-agents, lead
arrangers, bookrunners, managers or arrangers will be appointed, no other titles
will be awarded and no compensation (other than that expressly contemplated in
the Fee Letter dated the date hereof and delivered in connection herewith (the
“Fee Letter”)) will be paid to obtain the commitments of the Lenders under the
Term Facility unless you and we shall so reasonably agree; provided, that CS
Securities will have “left” placement (the “Left Lead Arranger”) in any
marketing materials or other documentation used in connection with the Term
Facility and (z) the other agents (or their affiliates, as applicable) for the
Term Facility will be listed in an order determined by you in consultation with
the Commitment Parties in any marketing materials or other documentation used in
connection with the Term Facility.

 

Notwithstanding the foregoing, you may, on or prior to December 23, 2016,
appoint up to 2 additional agents, co-agents, lead arrangers, bookrunners,
managers or arrangers or confer other titles in respect of the Term Facility
(any such agent, co-agent, lead arranger, bookrunner, manager, arranger or other
titled institution, an “Additional Agent”) in a manner and with economics
determined by you in consultation with the Lead Arranger (it being understood
that (a) no Additional Agent shall be entitled to a greater percentage of the
economics than either Initial Commitment Party, (b) you may not allocate more
than 30% of the total economics in respect of the Term Facility to Additional
Agents (or their affiliates), (c) each Additional Agent (or its affiliate) shall
assume a proportion of the commitments with respect to the Term Facility that is
equal to the proportion of the economics allocated to such Additional Agent (or
its affiliates) in respect thereof, and Schedule 1 hereto shall be automatically
amended accordingly as it pertains to the Term Facility and (d) to the extent
you appoint (or confer titles on) any Additional Agent, the economics allocated
to, and the commitment amounts of, each relevant Commitment Party in respect of
the Term Facility will be proportionately reduced (or otherwise reduced in a
manner agreed by you and us) by the amount of the economics allocated to, and
the commitment amount of, such Additional Agent (or its affiliate), in each case
upon the execution and delivery by such Additional Agent of customary joinder
documentation reasonably acceptable to you and us, and thereafter, such
Additional Agent shall constitute a “Commitment Party,” “Initial Lender,” and/or
“Term Lead Arranger,” as applicable, under this Commitment Letter and under the
Fee Letter).

 

3. Syndication.

 

We intend to syndicate the Term Facility to a group of lenders identified by us
in consultation with you and acceptable to you (it being understood and agreed
that your consent may not be unreasonably withheld or delayed) (such lenders,
the “Lenders”); it being understood and agreed that we will not syndicate to any
Disqualified Institution (as defined below).

 



 2 

 

 

“Disqualified Institution” means:

 

(a) (i) any person identified on Part A of Annex I to the Fee Letter on the date
hereof, (ii) any affiliate of any person described in clause (i) above that is
identifiable based solely the name of such affiliate and (iii) any other
affiliate of any person described in clause (i) above that is identified in a
written notice to the Left Lead Arranger (or, after the Closing Date, the Term
Agent, as applicable) after the date hereof (each such person, a “Disqualified
Lending Institution”); and/or

 

(b) (i) any person that is a competitor of the Target and/or any of its
subsidiaries (each such person, a “Competitor”) and/or any affiliate of any
competitor, in each case that is identified on Part B of Annex I to the Fee
Letter on the date hereof, (ii) any Competitor that is identified in writing and
reasonably acceptable to the Left Lead Arrangers (if after the date hereof and
prior to the Closing Date) or the Term Agent, as applicable (if after the
Closing Date), (iii) any affiliate of any person described in clauses (i) and/or
(ii) above (other than any bona fide debt fund affiliate) that is identifiable
based solely on the name of such affiliate) and (iv) any other affiliate of any
person described in clauses (i) and/or (iii) above that is identified by a
written notice to the Left Lead Arranger (or, after the Closing Date, the Term
Agent, as applicable) after the date hereof (it being understood and agreed that
no bona fide debt fund affiliate of any Competitor may be designated as
Disqualified Institution pursuant to this clause (iv)); provided that no written
notice delivered pursuant to clauses (a)(iii), (b)(ii) and/or (b)(iv) above
shall apply retroactively to disqualify any person that has previously acquired
an assignment or participation interest in the Loans.

 

Notwithstanding any other provision of this Commitment Letter to the contrary
and notwithstanding any syndication, assignment or other transfer by any Initial
Lender, other than in connection with any assignment to an Additional Agent upon
designation of such Additional Agent as an Initial Lender and the execution and
delivery by such Additional Agent of customary joinder documentation, in each
case pursuant to the immediately preceding paragraph, in respect of the amount
allocated to such Additional Agent, (a) no Initial Lender shall be relieved,
released or novated from its obligations hereunder (including its obligation to
fund its applicable percentage of the Term Facility on the Closing Date if the
conditions set forth on Exhibit D hereto are satisfied or waived) in connection
with any syndication, assignment or other transfer until after the initial
funding of the Term Facility on the Closing Date, (b) no such syndication,
assignment or other transfer shall become effective with respect to any portion
of any Initial Lender’s commitments in respect of the Term Facility until the
initial funding of the Term Facility on the Closing Date and (c) unless the
Borrower agrees in writing in its sole discretion, each Initial Lender, each
Commitment Party and each Lead Arranger shall retain exclusive control over all
rights and obligations with respect to its commitments in respect of the Term
Facility, including all rights with respect to consents, waivers, modifications,
supplements and amendments, until the Closing Date has occurred.

 

The Lead Arrangers intend to commence syndication efforts with respect to the
Term Facility promptly and from the Acceptance Date (as defined below) until the
earlier to occur of (x) a Successful Syndication (as defined in the Fee Letter)
and (y) the date that is 60 days after the Closing Date (the “Syndication
Period”), and you agree to assist (and to use your commercially reasonable
efforts to cause the Target to assist) the Lead Arrangers in completing a
syndication of the Term Facility that is reasonably satisfactory to the Lead
Arrangers and you. Such assistance shall include (a) using your commercially
reasonable efforts to ensure that the syndication efforts benefit from your
existing banking relationships and, to the extent appropriate and reasonable,
those of you and the Target, (b) facilitating direct contact between appropriate
members of senior management of you, on the one hand, and the proposed Lenders,
on the other hand (and using your commercially reasonable efforts to ensure such
contact between non-legal advisors of you and appropriate members of senior
management and non-legal advisors of the Target, on the one hand, and the
proposed Lenders, on the other hand, subject to the limitations on your rights
set forth in the Acquisition Agreement), in all cases at times and locations to
be mutually agreed upon, (c) your assistance and provision of information for
use (and using your commercially reasonable efforts to cause the Target to
assist and provide information for use) in the preparation of a customary
confidential information memorandum (the “CIM”) and other customary marketing
materials to be used in connection with the syndication of the Term Facility,
(d) the hosting, with the Lead Arrangers, of meetings (or, if you and we shall
agree, conference calls in lieu of any such meeting) of prospective Lenders
(limited to one “bank meeting”, unless otherwise deemed reasonably necessary by
the Lead Arrangers) at times and locations to be mutually agreed (and using your
commercially reasonable efforts to cause the senior management of the Target to
be available for such meetings), (e) during the Syndication Period, your
ensuring that there is no competing issuance or incurrence of debt securities or
bank financing by or on behalf of Holdings, the Borrower or their respective
subsidiaries and your using commercially reasonable efforts to ensure that there
are no competing issuances or incurrences of debt securities or bank financing
by and on behalf of the Target or their subsidiaries announced, offered, placed
or arranged (other than, for the avoidance of doubt, (i) the Term Facility and
(ii) Permitted Surviving Debt), in each case that could reasonably be expected
to materially impair the primary syndication of the Term Facility and (f) using
your commercially reasonable efforts to obtain public corporate credit or public
corporate family ratings, as applicable, of the Borrower and public ratings for
the Term Facility from each of Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Financial Services LLC (“S&P”), a subsidiary of S&P Global
Inc. prior to the commencement of the Marketing Period (it being understood that
obtaining such ratings is in no event a condition to the commitments hereunder).
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter, neither the commencement nor the completion of the syndication
of any of the Term Facility, nor obtaining ratings for the Term Facility, shall
constitute a condition precedent to the availability and initial funding of the
Term Facility on the Closing Date.

 



 3 

 

 

The Lead Arrangers, in their capacity as such, will manage, in consultation with
you (and subject to your consent rights set forth in the first paragraph of this
Section 3), all aspects of the syndication, including decisions as to the
selection of prospective Lenders to be approached (which may not be Disqualified
Institutions) and when they will be approached, when the Lenders’ commitments
will be accepted, which Lenders will participate, the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders.

 

You acknowledge that (a) the Lead Arrangers will make available customary
marketing materials (the “Information Materials”), including the CIM (containing
customary language exculpating the Commitment Parties and their respective
affiliates with respect to any liability related to the use of the contents of
the Public Package (as defined below)) and a customary lenders’ presentation to
the proposed syndicate of Lenders by posting the Information Materials on
IntraLinks, SyndTrak or another similar secure electronic system and (b) certain
of the prospective Lenders may be “public side” Lenders (i.e., Lenders that have
personnel that do not wish to receive material non-public information within the
meaning of foreign or the United States federal or state securities laws with
respect to Holdings, the Borrower, the Target, their respective subsidiaries, or
the respective securities of any of the foregoing or the Acquisition (“MNPI”)
(each, a “Public Lender” and, collectively, the “Public Lenders”)). At the
request of the Lead Arrangers, you agree to assist and to use commercially
reasonable efforts to cause the Target to assist us in preparing an additional
version of the information package and presentation consisting exclusively of
information and documentation with respect to Holdings, the Borrower, the
Target, their respective subsidiaries, the respective securities of any of the
foregoing and the Acquisition that is either information of a type that would be
made publicly available if Holdings, the Borrower or the Target were to become
public reporting companies or not material with respect to Holdings, the
Borrower, the Target, your and their respective subsidiaries, any of their
respective securities or the Acquisition for purposes of foreign or United
States federal or state securities laws (and is not otherwise MNPI) (the “Public
Package”). It is understood that in connection with your assistance described
above, customary authorization letters will be included in the CIM that (i)
authorize the distribution of the CIM to prospective Lenders, (ii) confirm that
the Public Package does not include MNPI or any information of a type that would
not be publicly available if Holdings, the Borrower, or the Target were public
reporting companies and (iii) contain a customary “10b-5 representation”. You
acknowledge and agree that, in addition to the Public Package, the following
documents may be distributed to all prospective Lenders (other than Disqualified
Institutions), including prospective Public Lenders (except to the extent you
notify us in writing to the contrary prior to distribution and provided that you
have been given a reasonable opportunity to review such documents and comply
with applicable disclosure obligations): (i) the Term Sheets, (ii) drafts and
final definitive documentation with respect to the Term Facility,
(iii) administrative materials prepared by the Lead Arrangers for prospective
Lenders (such as lender meeting invitations, allocations and funding and closing
memoranda) and (iv) notifications of changes in the terms of the Term Facility.
You also agree, at our request, to identify (or, in the case of information
relating to the Target and its subsidiaries, use commercially reasonable efforts
to identify) information to be distributed to the Public Lenders by clearly and
conspicuously marking the same as “PUBLIC”. By marking any documents,
information or other data “PUBLIC”, you shall be deemed to have authorized the
Commitment Parties and the prospective Lenders to treat such documents,
information or other data as not containing MNPI (it being understood that you
shall not be under any obligation to mark any particular Information “Public”).

 



 4 

 

 

4. Information.

 

You hereby represent that, to your knowledge with respect to the Target and its
subsidiaries, (a) all written information concerning Holdings, the Borrower and
their respective subsidiaries and the Target and its subsidiaries (other than
the Projections, other forward-looking and/or projected information and
information of a general economic or industry-specific nature) that has been or
will be made available to any of us by Holdings, the Borrower or any of their
respective representatives on your behalf in connection with the transactions
contemplated hereby (the “Information”), when taken as a whole, does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (after giving effect to all supplements and updates thereto
from time to time) and (b) the Projections have been or will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time
furnished (it being recognized by the Commitment Parties that such Projections
are not to be viewed as facts and are subject to significant uncertainties and
contingencies many of which are beyond your control, that no assurance can be
given that any particular financial projections will be realized, that actual
results may differ from projected results and that such differences may be
material). You agree that if, at any time prior to the later of the expiration
of the Syndication Period and the Closing Date, you become aware that any of the
representations in the preceding sentence would be incorrect if the Information
or the Projections were being furnished and such representations were being made
at such time, you will (or prior to the Closing Date with respect to Information
and Projections concerning the Target and its subsidiaries, you will, use
commercially reasonable efforts to) promptly supplement the Information and the
Projections so that (to your knowledge with respect to the Target and its
subsidiaries) the representations in the preceding sentence remain true in all
material respects under those circumstances; provided, that any such
supplementation shall cure any breach of such representations. You understand
that in arranging and syndicating the Term Facility, we may use and rely on the
Information and Projections without independent verification thereof and we do
not assume responsibility for the accuracy and completeness of the Information
or the Projections. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter, none of the making of the representation in
this Section 4, the provision of any supplement thereto, nor the accuracy of any
such representation or supplement shall constitute a condition precedent to the
availability and/or initial funding of the Term Facility on the Closing Date.

 



 5 

 

 

5. Fee Letter.

 

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the fees described in the Fee
Letter on the terms and subject to the conditions (including as to timing and
amount) set forth therein.

 

6. Limited Conditionality Provision.

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the transactions contemplated hereby to the contrary, (a) the only
representations relating to Holdings, the Borrower, the Target and their
respective subsidiaries and their respective businesses, the accuracy of which
shall be a condition to the availability and initial funding of the Term
Facility on the Closing Date, shall be (i) such of the representations made by
or on behalf of the Target, their subsidiaries or their respective businesses in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that you or your applicable affiliate have the right to
terminate your (or its) obligations under the Acquisition Agreement or to
decline to consummate the Acquisition as a result of a breach of such
representations in the Acquisition Agreement (to such extent, the “Specified
Acquisition Agreement Representations”) and (ii) the Specified Representations
(as defined below), (b) the terms of the Credit Documentation shall be in a form
such that they do not impair the availability of the Term Facility on the
Closing Date if the conditions set forth on Exhibit C hereto are satisfied (it
being understood and agreed that to the extent any Collateral (including the
creation or perfection of any security interest) is not or cannot be provided on
the Closing Date (other than, to the extent required under the Term Sheets,
(i) the perfection of a lien on Collateral that is of the type where a lien on
such Collateral may be perfected solely by the filing of a financing statement
under the Uniform Commercial Code (“UCC”) and (ii) a pledge of the equity
interests of the Borrower and the Subsidiary Guarantors with respect to which a
lien may be perfected on the Closing Date by the delivery of a stock or
equivalent certificate (together with a stock power or similar instrument of
transfer endorsed in blank for the relevant certificate, it being understood
that if you have used your commercially reasonable efforts to deliver the same,
stock or equivalent certificates of the Target’s subsidiaries shall only be
required to be delivered on the Closing Date if you have actually received such
certificates from the seller or its designee)) after your use of commercially
reasonable efforts to do so without undue burden or expense, then the provision
and/or perfection of such Collateral shall not constitute a condition precedent
to the availability or initial funding of the Term Facility on the Closing Date
but may instead be delivered and/or perfected within 90 days (or such longer
period as the Agent may reasonably agree) after the Closing Date pursuant to
arrangements to be mutually agreed by the parties hereto acting reasonably and
(c) the only conditions (express or implied) to the availability of the Term
Facility on the Closing Date are those expressly set forth on Exhibit C hereto,
and such conditions shall be subject in all respects to the provisions of this
paragraph.

 

For the avoidance of doubt, your compliance with your obligations under this
Commitment Letter and/or the Fee Letter, other than your satisfaction (or
procurement of a waiver of) the conditions described on Exhibit C hereto, is not
a condition to the availability of the Term Facility on the Closing Date.

 

For purposes hereof, “Specified Representations” means the representations and
warranties set forth in the applicable Credit Documentation relating to:
organizational existence of the Loan Parties; organizational power and authority
(as they relate to due authorization, execution, delivery and performance of the
applicable Credit Documentation) of the Loan Parties; due authorization,
execution and delivery of the relevant Credit Documentation by the Loan Parties,
and enforceability of the relevant Credit Documentation (as it relates to the
entering into and performance thereof) against the Loan Parties; solvency as of
the Closing Date (after giving effect to the Transactions) of the Borrower and
its subsidiaries on a consolidated basis (in form and scope consistent with the
solvency certificate to be delivered pursuant to paragraph 1(b) of Exhibit C
hereto); no conflicts of the Credit Documentation with the organizational
documents of the Loan Parties; Federal Reserve margin regulations; the
Investment Company Act; the PATRIOT Act; the use of proceeds of the Term
Facility on the Closing Date not violating OFAC or FCPA and the creation,
validity and perfection of security interests (subject in all respects to
security interests and liens permitted under the Credit Documentation and to the
foregoing provisions of this paragraph and the provisions of the immediately
preceding paragraph). This Section 6 and the provisions contained herein shall
be referred to as the “Limited Conditionality Provision”.

 



 6 

 

 

7. Indemnification; Expenses.

 

You agree (a) to indemnify and hold harmless each of the Commitment Parties,
their respective affiliates and controlling persons and their respective
directors, officers, employees, partners, agents, advisors and other
representatives (each, together with their successors and assigns, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letter, the Term
Facility, the use of the proceeds thereof and the Acquisition and the
Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (a “Proceeding”), regardless of whether any indemnified
person is a party thereto or whether such Proceeding is brought by you, any of
your affiliates or any third party, and to reimburse each indemnified person
within 30 days following written demand (together with customary backup
documentation in reasonable detail supporting such reimbursement request)
therefor for any reasonable and documented legal or other out-of-pocket expenses
incurred in connection with investigating or defending any Proceeding (but
limited, in the case of legal fees and expenses, to one counsel to such
indemnified persons taken as a whole and, solely in the case of an actual or
perceived conflict of interest where an indemnified person informs you of such
conflict, one additional counsel to all affected indemnified persons, taken as a
whole (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction to all such persons, taken as a whole and, solely in the case of
any such conflict of interest, one additional local counsel to all affected
indemnified persons taken as a whole, in each such relevant jurisdiction));
provided, that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are determined by a final non appealable judgment of a court of competent
jurisdiction to have arisen from (i) the willful misconduct, bad faith or gross
negligence of, or material breach of this Commitment Letter, the Fee Letter or
the Credit Documentation by, such indemnified person (or any of its Related
Parties (as defined below)), or (ii) any dispute solely among indemnified
persons which does not arise out of any act or omission of Holdings or the
Borrower or any of their respective subsidiaries (other than any Proceeding
against any Commitment Party solely in its capacity or in fulfilling its role as
an Agent or Lead Arranger or similar role under the Term Facility), and (b) if
the Closing Date occurs, to reimburse each Commitment Party on the Closing Date
(to the extent an invoice therefor is received by the Invoice Date) or, if
invoiced after the Invoice Date, within 30 days following receipt of the
relevant invoice, for all reasonable and documented out-of-pocket expenses
(including due diligence expenses, collateral appraisal expenses, applicable
syndication expenses and travel expenses, but limited, in the case of legal fees
and expenses, to the reasonable fees, charges and disbursements of one legal
counsel to the Commitment Parties, taken as a whole (which fees, charges and
disbursements, for the avoidance of doubt, shall be limited to those of the
legal counsel identified in the Term Sheets that have been acting for the Lead
Arrangers prior to the date hereof, and, if reasonably necessary, of one local
counsel in any relevant local jurisdiction to all such persons, taken as a
whole), incurred in connection with the Term Facility and any related
documentation (including this Commitment Letter, the Fee Letter and the Credit
Documentation).

 



 7 

 

 

No indemnified person or any other party hereto shall be liable for any damages
arising from the use by any person (other than such indemnified person (or its
Related Parties) or any other party hereto) of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent of direct, as opposed to indirect,
consequential or punitive, damages arising from the gross negligence, bad faith
or willful misconduct of, or material breach of this Commitment Letter, the Fee
Letter or the Credit Documentation by, such indemnified person (or any of its
Related Parties), or such other party hereto, as applicable, in each case as
determined by a final non-appealable judgment of a court of competent
jurisdiction. None of the indemnified persons, Holdings, the Borrower, the
Investors, the Target or any of their respective affiliates or the respective
directors, officers, employees, agents, advisors or other representatives of any
of the foregoing shall be liable for any special, indirect, consequential or
punitive damages in connection with this Commitment Letter, the Fee Letter or
the Term Facility (including the use or intended use of the proceeds of the Term
Facility) or the transactions contemplated hereby; provided, that nothing
contained in this sentence shall limit your indemnification obligations
hereinabove to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
indemnified person is otherwise entitled to indemnification hereunder. You shall
not be liable for any settlement of any Proceeding effected by any indemnified
person without your consent (which consent shall not be unreasonably withheld or
delayed), but if any such Proceeding is settled with your written consent, or if
there is a judgment of a court of competent jurisdiction in any such Proceeding,
you agree to indemnify and hold harmless such indemnified person in the manner
set forth above. You shall not, without the prior written consent of the
affected indemnified person (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened Proceeding against
any indemnified person in respect of which indemnity could have been sought
hereunder by such indemnified person unless such settlement (a) includes an
unconditional release of such indemnified person from all liability or claims
that are the subject matter of such Proceeding and (b) does not include any
statement as to any admission of fault or culpability. Notwithstanding the
foregoing, each indemnified person shall be obligated to refund or return any
and all amounts paid by you under this Section 7 to such indemnified person for
any losses, claims, damages, liabilities and expenses to the extent such
indemnified person is not entitled to payment of such amounts in accordance with
the terms hereof as determined in a final non-appealable judgment a court of
competent jurisdiction. For purposes hereof, “Related Party” means, with respect
to any indemnified person, any (or all, as the context may require) of such
indemnified person’s affiliates and controlling persons and its or their
respective directors, officers, employees, partners, agents, advisors and other
representatives.

 

8. Sharing of Information, Absence of Fiduciary Relationship.

 

You acknowledge that the Initial Commitment Parties may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein or otherwise. You also
acknowledge that we do not have any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by us from other companies.

 

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and each of the Initial Commitment Parties is intended
to be or has been created in respect of any of the transactions contemplated by
this Commitment Letter, irrespective of whether the Initial Commitment Parties
have advised or are advising you on other matters, (b) each of the Initial
Commitment Parties, on the one hand, and you, on the other hand, have an
arm’s-length business relationship that does not directly or indirectly give
rise to, nor do you rely on, any fiduciary duty on the part of any Initial
Commitment Party, (c) you are capable of evaluating and understanding, and you
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter, (d) you have been advised that the
Initial Commitment Parties are engaged in a broad range of transactions that may
involve interests that differ from your interests and that the Initial
Commitment Parties have no obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship
and (e) you waive, to the fullest extent permitted by law, any claims you may
have against the Initial Commitment Parties for breach of fiduciary duty or
alleged breach of fiduciary duty and agree that the Initial Commitment Parties
shall have no liability (whether direct or indirect) to you in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of you, including your equity holders, employees or creditors.
Additionally, you acknowledge and agree that the Initial Commitment Parties are
not advising you as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction (including, without limitation, with respect to any
consents needed in connection with the transactions contemplated hereby). You
shall consult with your own advisors concerning such matters and shall be
responsible for making your own independent investigation and appraisal of the
transactions contemplated hereby (including, without limitation, with respect to
any consents needed in connection therewith), and the Initial Commitment Parties
shall have no responsibility or liability to you with respect thereto. Any
review by the Initial Commitment Parties of the Borrower, the Company, the
Transactions, the other transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of the
Initial Commitment Parties and shall not be on behalf of you or any of your
affiliates.

 



 8 

 

 

You further acknowledge that each Initial Commitment Party may be a full-service
securities firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, each Initial Commitment Party may provide investment banking
and other financial services to, and/or acquire, hold or sell, for its own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of you,
Holdings, the Borrower, the Company and other companies with which you,
Holdings, the Borrower or the Company may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Initial Commitment Party or any of its respective customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

9. Confidentiality.

 

This Commitment Letter is entered into on the understanding that neither this
Commitment Letter nor the Fee Letter nor any of their terms or substance shall
be disclosed by you, directly or indirectly, to any other person except (a) you
and your subsidiaries, the Target and its Subsidiaries, arrangers of the New ABL
Facility, and to your and their respective directors, officers, employees,
affiliates, members, partners, stockholders, attorneys, accountants, independent
auditors, agents and other advisors, in each case, on a confidential basis
(provided, that until after the Closing Date, any disclosure of the Fee Letter
or its contents to any arranger of the New ABL Facility that is not a Lead
Arranger or its directors, officers, employees, affiliates, members, partners,
stockholders, attorneys, accountants, independent auditors, agents or other
advisors shall be redacted in a manner to be mutually agreed), (b) in any legal,
judicial or administrative proceeding or as otherwise required by applicable
law, rule or regulation or as requested by a governmental authority (in which
case you agree, (i) to the extent permitted by law, to inform us promptly in
advance thereof and (ii) to use commercially reasonable efforts to ensure that
any such information so disclosed is accorded confidential treatment), (c) to
the extent reasonably necessary or advisable in connection with the exercise of
any remedy or enforcement of any right under this Commitment Letter and/or the
Fee Letter, (d)  this Commitment Letter and the existence and contents of this
Commitment Letter (but not the Fee Letter or the contents thereof, other than
the existence thereof and the aggregate amount of the fees payable thereunder
and the results of the exercise of any Flex Provision therein as part of
projections, pro forma information and a generic disclosure of aggregate sources
and uses in marketing materials and other disclosures) may be disclosed (i) in
any syndication or other marketing materials in connection with the Term
Facility or the New ABL Facility, (ii) in any proxy statement or similar public
filing related to the Acquisition, and (iii) in connection with any public
filing requirement, (e) the Term Sheets, including the existence and contents
thereof, may be disclosed to any rating agency in connection with the
Transactions (together with the results of the exercise of any Flex Provision in
the Fee Letter and the aggregate amount of fees payable under the Fee Letter as
part of projections, pro forma information and a generic disclosure of aggregate
sources and uses) and (f) after your acceptance hereof, (i) this Commitment
Letter and the Fee Letter, including the existence and contents hereof and
thereof, may be shared in consultation with the Lead Arrangers with potential
Additional Agents on a confidential basis and (ii) the Term Sheets, including
the existence and contents thereof (but not the Fee Letter), may be disclosed in
consultation with the Lead Arrangers to any Lender or participant or prospective
Lender or prospective participant and, in each case, their respective directors
(or equivalent managers), officers, employees, affiliates, independent auditors,
or other experts and advisors on a confidential basis. The foregoing
restrictions shall cease to apply in respect of the existence and contents of
this Commitment Letter (but not in respect of the Fee Letter and its contents)
on the earlier of the Closing Date and one year following the date on which this
Commitment Letter has been accepted by you.

 



 9 

 

 

The Commitment Parties shall use all information received by them in connection
with the Transaction and the related transactions (including any information
obtained by them based on a review of any books and records relating to
Holdings, the Borrower or the Target or any of their respective subsidiaries or
affiliates) solely for the purposes of providing the services that are the
subject of this Commitment Letter and shall treat confidentially all such
information and the terms and contents of this Commitment Letter, the Fee Letter
and the Credit Documentation and shall not publish, disclose or otherwise
divulge such information; provided, however, that nothing herein shall prevent
any Commitment Party from disclosing any such information (a) subject to the
final proviso of this sentence, to any Lender or participant or prospective
Lender or participant (in each case, other than any Disqualified Institution),
(b) to the extent compelled by legal process in, or reasonably necessary to, the
defense of such legal, judicial or administrative proceeding, in any legal,
judicial or administrative proceeding or otherwise as required by applicable
law, rule or regulation (in which case such Commitment Party shall (i) to the
extent permitted by law, inform you promptly in advance thereof and (ii) use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (c) upon the request or demand of any
governmental, regulatory or self-regulatory authority having jurisdiction over
such Commitment Party or its affiliates (in which case such Commitment Party
shall except with respect to any audit or examination conducted by bank
accountants or any governmental, regulatory or self-regulatory authority
exercising examination or regulatory authority, (i) to the extent permitted by
law, notify you promptly in advance thereof and (ii) use commercially reasonable
efforts to ensure that any such information so disclosed is accorded
confidential treatment), (d) to the directors (or equivalent managers),
officers, employees, independent auditors or other experts and advisors of such
Commitment Party (collectively, the “Representatives”) on a “need to know” basis
solely in connection with the transactions contemplated hereby and who are
informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential,
(e) to any Commitment Party and to any Commitment Party’s affiliates and any of
their respective Representatives on a “need to know” basis solely in connection
with the transactions contemplated hereby and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep such information confidential; provided that such Commitment
Party shall be responsible for its affiliates’ and their Representatives’
compliance with this paragraph; and/or (f) to the extent any such information
becomes publicly available other than by reason of disclosure by such Commitment
Party, its affiliates or its or their respective Representatives in breach of
this Commitment Letter or to the extent that such information (I) is received by
a Commitment Party from a third party that is not to such Commitment Party’s
knowledge subject to confidentiality obligations owing to you, the Target or any
of your or their respective subsidiaries, or any of your or their respective
affiliates or (II) was already in such Commitment Party’s possession (except to
the extent received in a manner that would be restricted by the immediately
preceding clause (I)) or is independently developed by such Commitment Party
based exclusively on information that disclosure of which would not otherwise be
restricted by this paragraph and (g) subject to the final proviso of this
sentence, to any direct or indirect contractual counterparty to any credit
default swap, total return swap, total rate of return swap or similar derivative
instrument and (h) subject to your prior approval of the information to be
disclosed, to Moody’s or S&P in connection with obtaining a rating contemplated
pursuant to this Commitment Letter and/or the Credit Documentation, as
applicable, on a confidential basis; provided, further, that the disclosure of
any such information pursuant to clauses (a) or (g) above shall be made subject
to the acknowledgment and acceptance by the relevant recipient that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
you and each Lead Arranger, including, without limitation, as set forth in the
CIM or other marketing materials) in accordance with the standard syndication
processes of the Lead Arrangers or market standards for dissemination of such
type of information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access such confidential
information and acknowledge its confidentiality obligations in respect thereof.
The provisions of this paragraph (other than with respect to the confidentiality
of the Fee Letter) shall automatically terminate on the date that is two years
following the date of this Commitment Letter unless earlier superseded by the
relevant Credit Documentation. Notwithstanding anything in Section 9 to the
contrary, each Initial Commitment Party may place advertisements in financial
and other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or World Wide Web as it may choose,
and circulate similar promotional materials, after the closing of the
Transactions in the form of a “tombstone” or otherwise describing the names of
you, the Borrower and your and its affiliates (or any of them), and the amount,
type and closing date of such Transactions, all at the applicable Initial
Commitment Party’s expense. This Commitment Letter and the Fee Letters supersede
all prior understandings, whether written or oral, between us with respect to
the Term Facility.

 



 10 

 

 

10. Miscellaneous.

 

This Commitment Letter shall not be assignable by any party hereto (except
(x) by you to one or more of your affiliates that is a “shell” company organized
under the laws of the United States controlled, directly or indirectly, by you
to effect the consummation of the Acquisition prior to or substantially
concurrently with (and to the Target substantially concurrently with) the
consummation of the closing of the Acquisition and (y) by us as expressly
contemplated under Sections 2 and 3 above), without the prior written consent of
each other party hereto (and any purported assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto and, to the extent expressly provided in Section 7 above, the indemnified
persons, and is not intended to and does not confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto and, to the
extent expressly provided in Section 7 above, the indemnified persons. Subject
to Section 3 above, each Commitment Party reserves the right to assign its
obligations to any affiliate thereof (other than Disqualified Institutions) or
to employ the services of its affiliates in fulfilling its obligations
contemplated hereby; it being understood that any such affiliate shall be
entitled to the benefits afforded to, and subject to the obligations of, such
Commitment Party hereunder; provided that (a) no Commitment Party shall be
relieved of any obligation hereunder in the event that any affiliate to which it
has assigned its obligations or through which it performs its obligations
hereunder fails to perform the same in accordance with the terms hereof and (b)
the assigning Commitment Party shall be responsible for any breach by any such
affiliate of the obligations hereunder that are applicable to it. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Commitment Party. Any provision of this
Commitment Letter that provides for, requires or otherwise contemplates any
consent, approval, agreement or determination by the Borrower on or prior to the
Closing Date shall be construed as providing for, requiring or otherwise
contemplating your consent, approval, agreement or determination (unless you
otherwise notify the other parties hereto). This Commitment Letter may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which, when taken together, shall constitute one agreement.
Delivery of an executed signature page of this Commitment Letter by facsimile or
other electronic transmission (including “.pdf”, “.tif” or similar format) shall
be effective as delivery of a manually executed counterpart hereof. This
Commitment Letter and the Fee Letter are the only agreements that have been
entered into among us and you with respect to the Term Facility and set forth
the entire understanding of the parties with respect hereto and thereto, and
supersede all prior agreements and understandings related to the subject matter
hereof.

 



 11 

 

 

This Commitment Letter, and any claim, controversy or dispute arising under or
related to this Commitment Letter, (whether in tort, contract (at law or in
equity) or otherwise), shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York; provided, that,
notwithstanding the preceding sentence and the governing law provisions of this
Commitment Letter and the Fee Letter, it is understood and agreed that (a) the
interpretation of the definition of “Material Adverse Effect” (and whether or
not a Material Adverse Effect has occurred), (b) the determination of the
accuracy of any Specified Acquisition Agreement Representation and whether as a
result of any inaccuracy thereof you or your applicable affiliate has the right
to terminate your or its obligations under the Acquisition Agreement or to
decline to consummate the Acquisition and (c) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement and, in any case, claims or disputes arising out of any such
interpretation or determination or any aspect thereof, in each case, shall be
governed by, and construed and interpreted in accordance with, the laws of the
state of Delaware regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof. Each of the parties hereto
irrevocably agrees to waive, to the fullest extent permitted by applicable law,
all right to trial by jury in any suit, action, proceeding or counterclaim
(whether based upon contract, tort or otherwise) related to or arising out of
the Acquisition, this Commitment Letter, the Fee Letter or the performance by us
or any of our affiliates of the services contemplated hereby.

 

Each of the parties hereto agrees that each of this Commitment Letter and the
Fee Letter is a binding and enforceable agreement with respect to the subject
matter contained herein or therein (including an obligation to negotiate in good
faith); it being acknowledged and agreed that, notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter, the commitments
to fund the Term Facility are subject only to the applicable conditions set
forth on Exhibit C hereto; provided that nothing contained in this Commitment
Letter obligates you or any of your affiliates to consummate the Acquisition or
to draw down any portion of any of the Term Facility.

 

Each of the parties hereto irrevocably and unconditionally (a) submits to the
exclusive jurisdiction of any state or federal court sitting in the Borough of
Manhattan in the City of New York (or any appellate court therefrom) over any
suit, action or proceeding arising out of or relating to this Commitment Letter
or the Fee Letter, (b) agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York state or, to the
extent permitted by law, federal court and (c) agrees that a final,
non-appealable judgment in any such action may be enforced in other
jurisdictions in any manner provided by law; provided, that with respect to any
suit, action or proceeding arising out of or relating to the Acquisition
Agreement or the transactions contemplated thereby and which does not involve
claims against us or the Lenders or any indemnified person, this sentence shall
not override any jurisdiction provision set forth in the Acquisition Agreement.
You and we agree that service of any process, summons, notice or document by
registered mail addressed to such person shall be effective service of process
against such person for any suit, action or proceeding brought in any such
court. Each of the parties hereto hereby irrevocably and unconditionally waives
any objection to the laying of venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
has been brought in an inconvenient forum.

 

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes names, addresses, tax identification numbers and other information that
will allow each Lender to identify each Loan Party in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act and is effective for the Commitment Parties and each Lender.

 



 12 

 

 

The Fee Letter and the compensation, indemnification, confidentiality,
jurisdiction, governing law, sharing of information, no agency or fiduciary
duty, waiver of jury trial, service of process, venue and syndication provisions
(including the Flex Provisions) contained herein and in the Fee Letter shall
remain in full force and effect regardless of whether the Credit Documentation
is executed and delivered and notwithstanding the termination or expiration of
this Commitment Letter or the commitments hereunder; provided, that your
obligations under this Commitment Letter (other than your obligations with
respect to (a) information and the syndication of the Term Facility, which shall
survive only until the later of the expiration of the Syndication Period and the
Closing Date, at which time such obligations shall terminate and be of no
further force and effect, and (b) confidentiality of the Fee Letter and the
contents thereof) shall automatically terminate and be of no further force and
effect (and be superseded by the applicable Credit Documentation to the extent
covered therein) on the Closing Date and you shall automatically be released
from all liability hereunder in connection therewith at such time. Subject to
the preceding sentence, you may terminate this Commitment Letter (in whole but
not in part as to the Term Facility) upon written notice to the Initial Lenders
at any time.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of our offer (such date of acceptance, the “Acceptance Date”) as set
forth in this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter and of the Fee Letter not later than
11:59 p.m., New York City time, on December 23, 2016. Such offer will remain
available for acceptance until such time, but will automatically expire at such
time if we have not received such executed counterparts in accordance with the
preceding sentence. In the event that the Closing Date does not occur on or
before 11:59 p.m., New York City time, on the earliest of (a) the date of the
termination of the Acquisition Agreement by you or with your written consent in
each case prior to the closing of the Acquisition, (b) the date of the closing
of the Acquisition without the use of the applicable Term Facility and (c) May
31, 2017, then this Commitment Letter and the commitments hereunder shall
automatically terminate unless we shall, in our sole discretion, agree to an
extension.

 

[Remainder of page intentionally left blank]

 

 13 

 

 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

  Very truly yours,       CREDIT SUISSE SECURITIES (USA) LLC         By: /s/
Joseph Kieffer   Name: Joseph Kieffer   Title: Authorized Signatory        
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH         By: /s/ Vipul Dhadda   Name:
Vipul Dhadda   Title: Authorized Signatory         By: /s/ Kelly Heimrich  
Name: Kelly Heimrich   Title: Authorized Signatory         UBS AG, STAMFORD
BRANCH         By: /s/ Luke Bartolone   Name: Luke Bartolone   Title: Director  
      By:   /s/ John Stroll   Name: John Stroll   Title: Executive Director    
    UBS SECURITIES LLC         By: /s/ Luke Bartolone   Name: Luke Bartolone  
Title: Director         By:   /s/ John Stroll   Name: John Stroll   Title:
Executive Director

 



[Signature Page to Commitment Letter (Project Cognac)]

 

 

 

 

Accepted and agreed to as of

the date first above written:

 

HCAC MERGER SUB, INC.       By: /s/ Daniel J. Hennessy   Name: Daniel J.
Hennessy   Title: President  

 



[Signature Page to Commitment Letter (Project Cognac)]

 

 

 

 

SCHEDULE 1

 

TERM FacilitY Commitments

 

 

Lender  Term Facility  CS AG   50% UBS   50% Total:   100%

 

 

 

 

EXHIBIT A

 

PROJECT COGNAC

Transaction Summary

 



 

 

Hennessey Capital Acquisition Corp. II (“Holdings”) intends directly or
indirectly, to acquire (the “Acquisition”) Daseke, Inc. (the “Target”), all as
set forth in the Acquisition Agreement (as defined on Exhibit C hereto).

 

(a) Holdings and HCAC Merger Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of Holdings (“Merger Sub”), will enter into the Acquisition
Agreement with the Target, pursuant to which Merger Sub will merge with and into
the Target in a manner set forth therein;

 

(b) new equity holders of Holdings will make cash contributions to Holdings
(collectively, the “Equity Contribution”) in exchange for common equity,
qualified preferred equity or other equity of Holdings (such qualified preferred
equity and other equity, in each case, to be on terms reasonably satisfactory to
the Lead Arrangers, it being understood that terms set forth in the draft
certificate of designation dated as of December 19, 2016, together with any
modifications or amendments thereof that are not materially adverse to the
Lenders (it being understood that the addition of Annex A thereto, which relates
to the “Fundamental Change Additional Shares” as defined therein, on the Closing
Date shall not be considered materially adverse to the Lenders), shall be deemed
to be reasonably satisfactory) (collectively, the “Permitted Equity”), which
Equity Contribution, (i) when combined with cash proceeds of the initial public
offering of Holdings that are released to Holdings from its trust account (the
“Holdings Trust Proceeds”) on or about the Closing Date (excluding, for the
avoidance of doubt, any such proceeds of the Equity Contribution or Holdings
Trust Proceeds that are applied to redeem or repurchase equity interests as
described in clause (g) below), will be at least $85 million in the aggregate
(determined on a gross basis) and (ii) when combined with equity of the Target’s
and Holdings’ existing equity holders and/or members of management that will be
retained, rolled over or converted, if any, will constitute an aggregate amount
not less than 50% (the “Minimum Equity Contribution Percentage”), of the sum of
the total consolidated pro forma debt and equity of Holdings on the Closing Date
(excluding the proceeds of any loans incurred thereunder to fund original issue
discount (“OID”) or upfront fees as a result of the application of the Flex
Provisions (as defined in the Fee Letter));

 

(c) the Borrower will obtain (i) a $350.0 million term loan B facility on the
terms set forth in Exhibit B and (ii) amend, amend and restate or replace its
existing asset-based revolving credit facility (the “Existing ABL Facility”) on
the terms set forth in the commitment letter between Daseke, Inc. and PNC Bank,
National Association dated as of the date hereof or otherwise reasonably
satisfactory to the Lead Arrangers (the “New ABL Facility”);

 



 

Transaction Summary

Exhibit A - Page 1

 

 

 

(d) all existing third party debt for borrowed money, if any, of the Target and
its subsidiaries will be repaid, redeemed, defeased, discharged, refinanced,
replaced or terminated (or irrevocable notice for the repayment or redemption
thereof will be given to the extent accompanied by any prepayments or deposits
required to defease, terminate and satisfy in full any related indentures or
notes) and all commitments thereunder shall have been terminated (the
“Refinancing”) other than (i) indebtedness outstanding under the New ABL
Facility, (ii) capital leases, purchase money indebtedness, equipment
financings, real estate financings, letters of credit and surety bonds;
provided, that, the amounts permitted to survive under this clause (ii) shall
not exceed in an aggregate amount of up to $45.0 million and (iii) certain other
indebtedness that the Borrower and the Lead Arrangers reasonably agree may
remain outstanding after the Closing Date (the foregoing indebtedness, together
with any replacement, extension and renewal of any such indebtedness that
matures or will be terminated on or prior to the Closing Date, collectively, the
“Permitted Surviving Debt”);

 

(e) the fees, premiums, expenses and other transaction costs incurred in
connection with the Transactions, including to fund any OID and/or upfront fees
(the “Transaction Costs”) will be paid;

 

(f) the proceeds of the Equity Contribution and the Term Facility funded on the
Closing Date will be used to pay the consideration for, and other amounts owing
in connection with, the Acquisition under the Acquisition Agreement, to effect
the Refinancing and to pay all or a portion of Transaction Costs; and

 

(g) (i) $25,000,000 in cash proceeds of the Equity Contribution, and (i) up to
$10,000,000 in Holdings Trust Proceeds, in each case will be applied to redeem
or repurchase equity interests in the Target held by the Target’s existing
subordinated lenders as of the Closing Date.

 

The transactions described above are collectively referred to as the
“Transactions”. For purposes of the Commitment Letter and the Fee Letter,
“Closing Date” shall mean the date of the consummation of the Acquisition and
the satisfaction or waiver by the Lead Arrangers of the conditions set forth on
Exhibit C.

 

 

Transaction Summary

Exhibit A - Page 2

 

 

 

EXHIBIT B

 

PROJECT COGNAC

TERM FACILITY

SUMMARY OF TERMS

 

Set forth below is a summary of the principal terms for the Term Facility.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Commitment Letter to which this Exhibit B is
attached or on Exhibits A or C (including the Annexes hereto and thereto)
attached thereto.

 

PARTIES       Borrower: Initially, Merger Sub, and  following consummation of
the Transactions, the Target     Guarantors: All obligations of the Borrower
under the Term Facility and, at the Borrower’s option, under any currency,
interest rate protection or other hedging agreement  and any cash management
arrangement, in each case entered into with a Term Lender (as defined below),
the Agent (as defined below) or a Lead Arranger or any person that is an
affiliate of a Term Lender, Agent or a Lead Arranger at the time such
transaction is entered into, (collectively, the “Borrower Obligations”) will be
unconditionally guaranteed on a senior basis (the “Term Guaranty”) by (x)
Holdings and (y) each of the Borrower’s wholly-owned domestic Restricted
Subsidiaries (the entities described in this clause (y), the “Subsidiary
Guarantors”; and the Subsidiary Guarantors, together with Holdings,
collectively, the “Guarantors”; and the Guarantors, together with the Borrower,
collectively, the “Loan Parties”), other than (collectively, the “Excluded
Subsidiaries”):

 

  (a) immaterial subsidiaries subject to thresholds to be agreed (“Immaterial
Subsidiaries”),

 

  (b) any subsidiary (i) that is prohibited from providing a Guaranty by (A) any
law or regulation or (B) any contractual obligation that, in the case of this
clause (B), exists on the Closing Date or at the time such subsidiary becomes a
subsidiary (and was not entered into in contemplation thereof), (ii) that would
require a governmental (including regulatory) consent, approval, license or
authorization in order to provide a Guaranty (unless such consent, approval,
license or authorization has been obtained) or (iii) where the provision of a
Guaranty would result in material adverse tax consequences as reasonably
determined by the Borrower,

 

  (c) any direct or indirect domestic subsidiary that has no material assets
other than the capital stock and, if applicable, indebtedness of one or more
CFCs (as defined below) (a “CFC Holdco”),

 



 

Term Sheet – Term Facility

Exhibit B - Page 1

 

 

 

  (d) any domestic subsidiary that is a direct or indirect subsidiary of (i) a
Foreign Subsidiary that is a CFC or (ii) a CFC Holdco,

 

  (e) not-for-profit subsidiaries, captive insurance subsidiaries and special
purpose entities used for permitted securitization facilities, if any,

 

  (f) solely in the case of any obligation under any Secured Hedging Agreement
that constitutes a “swap” within the meaning of section 1(a)(47) of the
Commodity Exchange Act (after giving effect to a customary “keepwell” provision
applicable under the Guaranty), any subsidiary of the Borrower that is not an
“Eligible Contract Participant” as defined under the Commodity Exchange Act,

 

  (g) any Restricted Subsidiary acquired by the Borrower or any of its
Restricted Subsidiaries that, at the time of the relevant acquisition, is an
obligor in respect of assumed indebtedness that is permitted by the Credit
Documentation (as defined below) and was not incurred or modified in
contemplation of such acquisition to the extent (and for so long as) the
documentation governing the applicable assumed Indebtedness prohibits such
Restricted Subsidiary from providing a Guaranty, and

 

  (h) any subsidiary to the extent that the burden or cost of providing a
Guaranty outweighs the benefit afforded thereby as reasonably agreed by the
Borrower and the Agent.

 

 

Notwithstanding the foregoing, (i) no borrower or guarantor under the New ABL
Facility shall constitute an Excluded Subsidiary, and (i) each borrower or
guarantor under the New ABL Facility (other than the Borrower) shall be a
Guarantor under the Term Facility.

 

For purposes of the Credit Documentation, (a) “Foreign Subsidiary” means any
existing or future direct or indirect subsidiary of the Borrower organized under
the laws of any jurisdiction other than the United States, any state thereof or
the District of Columbia, (b) “CFC” means a “controlled foreign corporations”
within the meaning of Section 957 of the Internal Revenue Code of 1986, as
amended, and (c) “Restricted Subsidiary” means any existing or future direct or
indirect subsidiary of the Borrower other than any Unrestricted Subsidiary (as
defined below).

    Joint Lead Arrangers and Joint Bookrunners: Credit Suisse Securities (USA)
LLC, UBS Securities LLC and any other Lead Arranger appointed pursuant to the
Commitment Letter will act as joint lead arrangers and joint bookrunners for the
Term Facility (in such capacity, the “Lead Arrangers”).

 



 

Term Sheet – Term Facility

Exhibit B - Page 2

 

 

 

Administrative Agent and Collateral Agent: Credit Suisse AG, Cayman Islands
Branch will act as the sole and exclusive administrative agent and collateral
agent for the Lenders (in such capacities, the “Agent”).     Lenders: A
syndicate of banks, financial institutions and other entities, including the
Initial Lenders, but excluding Disqualified Institutions, arranged by the Lead
Arrangers and reasonably acceptable to the Borrower (collectively, and together
with any party that becomes a lender by assignment as set forth under the
heading “Assignments and Participations” below, the “Lenders”).     Type and
Amount:

(A) A term loan facility the Closing Date Term Facility in an aggregate
principal amount of $250.0 million (the loans thereunder, the “Closing Date Term
Loans”); or

 

(B) A delayed draw term loan facility (the “Delayed Draw Term Loan Facility”
and, together with the Closing Date Term Facility, the “Term Facility”) in an
aggregate principal amount of $100.0 million (the loans thereunder, the “Delayed
Draw Term Loans” and, together with the Closing Date Term Loans, the “Term
Loans” or “Loans”).

    Amortization:

(A) Commencing on the last day of the first full fiscal quarter ended after the
Closing Date, the Closing Date Term Loans shall be repayable in equal quarterly
installments in aggregate annual amounts equal to 1.00% per annum of the
original principal amount of the Closing Date Term Loans, with the balance
payable on the date which is 7 years following the Closing Date (the “Term Loan
Maturity Date”).

 

(B) The Delayed Draw Term Loans shall be repayable in equal quarterly
installments in aggregate annual amounts equal to a percentage of the original
principal amount of the Delayed Draw Term Loans that will permit the Delayed
Draw Term Loans to be fungible with the Closing Date Term Loans and will
commence on the next scheduled installment date after the relevant Delayed Draw
Term Loan drawing date, with the balance payable on the Term Loan Maturity Date.

    Availability:

(A) The Closing Date Term Loans shall be made in a single drawing on the Closing
Date. Repayments and prepayments of the Closing Date Term Loans may not be
reborrowed.

 

(B) The Delayed Draw Term Loans may be funded on or after the Closing Date until
the date that is twelve (12) months after the Closing Date in up to 3 borrowings
Repayments and prepayments of the Delayed Draw Term Loan may not be reborrowed.

   



 

Term Sheet – Term Facility

Exhibit B - Page 3

 

 

 

Maturity: The Term Loan Maturity Date.     Use of Proceeds:

(A) The proceeds of the Closing Date Term Loans will be used to finance a
portion of the Transactions (including payment of the Transaction Costs).

 

(B) The proceeds of each borrowing under the Delayed Draw Term Loan Facility
will be used solely to finance any Permitted Acquisition, so long as after
giving effect to any such other Permitted Acquisition, the Total Leverage Ratio
does not exceed 3.50:1.00.

    Incremental Term Facility: The Borrower will have the right, from time to
time, on one or more occasions, to add one or more incremental term facilities
and/or increase the Term Facility (each, an “Incremental Term Facility”) on
terms and conditions agreed by the Borrower and the relevant Incremental Term
Facility lenders in an aggregate outstanding principal amount not to exceed
(without duplication):

 

  (a) $65 million (the “Fixed Incremental Amount”) less the aggregate
outstanding principal amount of all Incremental Equivalent Debt (as defined
below) issued and/or incurred in reliance on this clause (a), plus

 

  (b) an unlimited amount (the “Incremental Incurrence-Based Component”) so long
as, in the case of this clause (b), after giving effect to the relevant
Incremental Term Facility, (1) if such Incremental Term Facility is secured by a
lien on the Term Priority Collateral that is pari passu with the lien securing
the Term Facility, the First Lien Leverage Ratio (as defined below) does not
exceed the First Lien Leverage Ratio on the Closing Date, (2) if such
Incremental Term Facility is secured by a lien on the Term Priority Collateral
that is junior to the lien securing the Term Facility, the Secured Leverage
Ratio (as defined below) does not exceed the Secured Leverage Ratio on the
Closing Date or (3) if such Incremental Term Facility is unsecured, the Total
Leverage Ratio (as defined below) does not exceed the Total Leverage Ratio on
the Closing Date, in each case described in this clause (b), calculated on a pro
forma basis, including the application of the proceeds thereof (without
“netting” the cash proceeds of the applicable Incremental Term Facility);

 

  provided, that, in each case, at the time of the addition thereof:

 

    (i) no event of default exists or would exist after giving effect thereto;

 

    (ii) any Incremental Term Facility will have a final maturity date no
earlier than the then-existing Term Loan Maturity Date;

 



 

Term Sheet – Term Facility

Exhibit B - Page 4

 

 

 

    (iii) the weighted average life to maturity applicable to each Incremental
Term Facility shall not be shorter than the weighted average life to maturity of
the then-existing Term Facility;

 

    (iv) the interest rate applicable to any Incremental Term Facility will be
determined by the Borrower and the lenders providing such Incremental Term
Facility and, in the case of any Incremental Term Facility entered into within
12 months of the Closing Date that is pari passu with the existing Term Facility
in right of payment and with respect to security, such interest rate will not be
more than 0.50% higher than the corresponding interest rate applicable to the
existing Term Facility unless the interest rate margin with respect to the
existing Term Facility is adjusted to be equal to the interest rate with respect
to the relevant Incremental Term Facility, minus, 0.50%; provided that in
determining the applicable interest rate: (w) OID or upfront fees paid by the
Borrower in connection with such Incremental Term Facility or the existing Term
Facility (based on a 4-year average life to maturity or lesser remaining average
life to maturity) shall be included, (x) any amendments to the Applicable Margin
on the existing Term Facility that became effective subsequent to the Closing
Date but prior to the time of the addition of such Incremental Term Facility
shall be included, (y) arrangement, commitment, structuring, underwriting fees
and amendment fees paid or payable to the Lead Arrangers (or their affiliates)
in their respective capacities as such in connection with the existing Term
Facility or to one or more arrangers (or their affiliates) in their capacities
as such (regardless of whether such fees are paid to or shared in whole in part
with any lender) applicable to such Incremental Term Facility and any other fees
not paid generally to all lenders ratably shall be excluded and (z) if such
Incremental Term Facility includes any “LIBOR” interest rate floor greater than
that applicable to the existing Term Facility and such floor is applicable to
the existing Term Facility on the date of determination, such excess amount
shall be equated to interest margin for determining the increase;

   



 

Term Sheet – Term Facility

Exhibit B - Page 5

 

 

 

    (v) any Incremental Term Facility may rank pari passu or junior in right of
payment and pari passu or junior with respect to security with the Term Facility
and, if secured, may not be secured by any assets other than the Collateral or
may be unsecured (and to the extent subordinated in right of payment or
security, subject to intercreditor arrangements reasonably satisfactory to the
Agent) and, if guaranteed, may not be guaranteed by any Restricted Subsidiary
which is not a Loan Party; and

 

    (vi) (A) no Incremental Term Facility shall share more favorably than
ratably in any prepayments of the Term Facility,  and (B) except as otherwise
provided above (including with respect to margin, pricing, maturity and/or
fees), the terms of any Incremental Term Facility, if not substantially
consistent with the terms of the Term Facility, shall be reasonably satisfactory
to the Agent (it being understood that terms not substantially consistent with
the Incremental Term Facility which are applicable only after the then-existing
Term Loan Maturity Date are acceptable to the Agent).

 

  Any Incremental Term Facility may be provided by existing Lenders or, subject
to the reasonable consent of the Agent, other persons who become Lenders in
connection therewith if such consent would be required under the heading
“Assignments and Participations” below for assignments or participations of Term
Loans or commitments, as applicable, to such person; provided, that no existing
Lender will be obligated to provide any such Incremental Term Facility.      
Any loans or commitments incurred under any Incremental Term Facility shall be
deemed to have been incurred under the Incremental Incurrence-Based Component
prior to the Fixed Incremental Amount.       The proceeds of any Incremental
Term Facility may be used by the Borrower and its subsidiaries for working
capital and other general corporate purposes, including the financing of
permitted acquisitions and other investments and any other use not prohibited by
the Credit Documentation.       To the extent the proceeds of any Incremental
Term Facility are intended to be applied to finance an acquisition or other
investment that is permitted under the Credit Documentation, the availability
thereof shall, if agreed by the lenders providing such Incremental Term
Facility, be subject to customary “SunGard” or other applicable “certain funds”
conditionality provisions, it being understood that the availability of such
Incremental Term Facility shall nevertheless be subject to the absence of any
payment or bankruptcy default and the accuracy of customary “specified” and
“acquisition agreement” representations.    



 

Term Sheet – Term Facility

Exhibit B - Page 6

 

 

 

  The Credit Documentation will permit the Borrower to issue notes or borrow
loans (or obtain commitments in respect thereof) in lieu of loans (or
commitments) under the Incremental Term Facility (so long as the applicable
conditions to borrowing loans under the Incremental Term Facility would have
been satisfied) that are (at the option of the Borrower) unsecured or secured by
the Collateral on a pari passu or junior basis (“Incremental Equivalent Debt”);
it being understood and agreed that, other than with respect to Incremental
Equivalent Debt incurred in the form of term loans that are pari passu in right
of payment and secured on a pari passu basis with the Term Loans, the Term
Facility shall not be subject to a “most favored nation” pricing adjustment as a
result of the issuance or incurrence of such Incremental Equivalent Debt.      
As used herein,    

 

  (a) “Consolidated Total Debt”, on any date of determination, will be defined
as:

 

    (i) the amount of third party consolidated indebtedness for borrowed money,
purchase money indebtedness and/or capital lease obligations of the Borrower and
its Restricted Subsidiaries on the applicable date of determination, minus

 

    (ii) the amount, not to exceed an amount to be agreed, of (A) unrestricted
cash and cash equivalents of the Borrower and its Restricted Subsidiaries
whether or not held in a pledged account and (B) cash and cash equivalents of
the Borrower and its Restricted Subsidiaries that are restricted in favor of the
Term Facility (which may also include cash and cash equivalents securing other
indebtedness that is secured by a lien on the Collateral along with the Term
Facility) (in each case, such unrestricted cash and restricted cash and cash
equivalents to be determined in accordance with GAAP) (the amounts described in
clauses (ii)(A) and (ii)(B), collectively, “Unrestricted Cash”),

 

  (b) “First Lien Leverage Ratio” will be defined as the ratio of (i)
Consolidated Total Debt that is secured by a first-priority lien on any property
or assets of Borrower and its Restricted Subsidiaries (including, for the
avoidance of doubt, indebtedness under the New ABL Facility), to (ii) trailing
4-quarter Consolidated EBITDA (as described below),

   



 

Term Sheet – Term Facility

Exhibit B - Page 7

 

 

 

  (c) “Secured Leverage Ratio” will be defined as the ratio of (i) Consolidated
Total Debt that is secured by a lien on any property or assets of Borrower and
its Restricted Subsidiaries to (ii) trailing 4-quarter Consolidated EBITDA, and

 

  (d) “Total Leverage Ratio” will be defined as the ratio of (i) Consolidated
Total Debt to (ii) trailing 4-quarter Consolidated EBITDA.

 

  For purposes of the Credit Documentation, “Consolidated EBITDA” (and, without
duplication, component definitions, including, without limitation, net income)
will (x) be based upon the consolidated net income (determined in accordance
with GAAP) of the Borrower and its Restricted Subsidiaries, (y) include a
customary addback in respect of cost savings and synergies anticipated to be
realized within 18 months up to an amount not to exceed 25% of Consolidated
EBITDA, provided that such cost savings and synergies are reasonably
identifiable and factually supportable (the “Cost Savings Add-back”), and (z) be
defined in a manner to be mutually agreed:     Refinancing Term Facility: The
Borrower shall have the right to refinance and/or replace the Term Loans (and
loans and commitments under any Incremental Term Facility) in whole or in part
with (x) one or more new term facilities (each, a “Refinancing Term Facility”)
under the Credit Documentation with the consent of the Borrower and the
institutions providing such Refinancing Term Facility and/or (y) one or more
series of notes or loans, in the case of each of clause (x) and (y), that will
be pari passu or junior in right of payment and be secured by the Collateral on
a pari passu or junior basis with the remaining portion of the Term Facility or
Incremental Cash Flow Revolving Facility, as applicable, or be unsecured (such
notes or loans, the “Refinancing Notes”); provided, that       (a) any
Refinancing Term Facility or issue of Refinancing Notes that is pari passu or
junior with respect to security shall be subject to a customary intercreditor
agreement, the material terms of which shall be reasonably acceptable to the
Agent and the Borrower,       (b) no Refinancing Term Facility or Refinancing
Notes shall mature prior to the latest maturity date of the Term Facility being
refinanced or replaced and no Refinancing Term Facility or Refinancing Notes
shall have a shorter weighted average life than the Term Loans being refinanced
or replaced,       (c) no Refinancing Revolving Facility shall mature (or
require commitment reductions) prior to the maturity date of the loans or
commitments being refinanced,    



 

Term Sheet – Term Facility

Exhibit B - Page 8

 

 

 

  (d) any Refinancing Term Facility or issuance of Refinancing Notes shall have
pricing (including interest, fees and premiums), optional prepayment and
redemption terms as may be agreed to by the Borrower and the lenders party
thereto,       (e) if any such Refinancing Term Facility or issuance of
Refinancing Notes is secured, it shall not be secured by any assets other than
the Collateral,       (f) if any such Refinancing Term Facility or issuance of
Refinancing Notes is guaranteed, it shall not be guaranteed by any subsidiaries
of the Borrower other than the Guarantors,       (g) the other terms and
conditions (excluding those referenced in clauses (b) through (f) above) of such
Refinancing Term Facility or issuance of Refinancing Notes shall be
substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the lenders providing such Refinancing
Term Facility or the holders of such Refinancing Notes than those applicable to
the loans or commitments being refinancing or replaced (except for covenants or
other provisions applicable only to periods after the latest final maturity date
of the relevant loans or commitments existing at the time of such refinancing or
replacement) or such terms shall be current market terms for such type of
indebtedness,       (h) except to the extent otherwise permitted under the
Credit Documentation, the aggregate principal amount of any Refinancing Term
Facility or issuance of Refinancing Notes shall not exceed the aggregate
principal amount of indebtedness and commitments being refinanced or replaced
therewith, plus interest, premiums, fees and expenses, and       (i) no
Refinancing Term Facility shall share more favorably than ratably in any
mandatory prepayment of the Term Loans.     CERTAIN PAYMENT PROVISIONS   Fees
and Interest Rates: As set forth on Annex I hereto.       Closing Fees: As set
forth in the Fee Letter.     Optional Commitment Reductions: The commitments
under the Delayed Draw Term Loan Facility may be reduced and/or terminated, in
whole or in part, without premium or penalty, in minimum amounts to be agreed,
at the option of the Borrower at any time upon 3 business days’ prior notice.  
  Optional Prepayments: Term Loans may be prepaid, in whole or in part, without
premium or penalty (except as described under the heading “Term Loan Prepayment
Fee” below), in minimum amounts to be agreed, at the option of the Borrower at
any time upon 1 business day’s (or, in the case of a prepayment of Eurodollar
Loans (as defined in Annex I hereto), 3 business days’) prior notice, subject to
reimbursement of the Lenders’ actual redeployment costs in the case of a
prepayment of Eurodollar Loans prior to the last day of the relevant interest
period.  Optional prepayments of the Term Loans shall be applied to the Term
Loans and the installments thereof as directed by the Borrower (or in the
absence of direction from the Borrower, in the direct order of maturity).    



 

Term Sheet – Term Facility

Exhibit B - Page 9

 

 

 

Term Loan Prepayment Fee: Any Repricing Transaction (as defined below)
consummated prior to the date that is 6 months after the Closing Date will be
subject to a prepayment premium of 1.00% on the principal amount of the Term
Loans prepaid, including, in the case of any amendment in connection with a
Repricing Transaction, the principal amount of the relevant Term Loans of any
Lender which are amended or required to be assigned in accordance with the “yank
a bank” provisions set forth in the Credit Documentation as a result of such
Lender’s failure to consent to such amendment.       For purposes of the Credit
Documentation, “Repricing Transaction” means the refinancing or repricing by the
Borrower of all or any portion of the Term Loans the primary purpose of which is
to reduce the all-in-yield applicable to the Term Loans (x) with the proceeds of
any secured term loans incurred or guaranteed by the Borrower or any Guarantor
or (y) in connection with any amendment to the Credit Documentation, in either
case, (i) having or resulting in an effective interest rate (to be calculated in
a manner consistent with that set forth above in clause (iv) of the proviso to
the first sentence under the heading “Incremental Term Facility” above) as of
the date of such refinancing or repricing that is (and not by virtue of any
fluctuation in any “base” rate) less than the effective interest rate applicable
to the Term Loans as of the date of such refinancing or repricing and (ii) in
the case of a refinancing of the Term Loans, the proceeds of which are used to
repay, in whole or in part, the principal of outstanding Term Loans, but
excluding, in any such case, any refinancing or repricing of Term Loans in
connection with any transformative acquisition or similar investment (to be
defined), “change of control” transaction or initial public offering.    
Mandatory Prepayments: The following amounts shall be applied to prepay the Term
Loans, in each case with carveouts and exceptions consistent with the
Documentation Considerations:

 

  (a) 100% of the net cash proceeds of any incurrence of debt by the Borrower or
any of its Restricted Subsidiaries (other than debt otherwise permitted under
the Credit Documentation (other than indebtedness incurred pursuant to a
Refinancing Term Facility or an issuance of Refinancing Notes to refinance or
replace the Term Loans or loans under the Incremental Term Facility));

 



 

Term Sheet – Term Facility

Exhibit B - Page 10

 

 

 

  (b) 100% of the net cash proceeds in excess of an amount to be agreed per
transaction (or series of related transactions) and an amount to be agreed per
fiscal year of any non-ordinary course sale or other disposition of assets to be
agreed and excluding in any event dispositions of ABL Priority Collateral to the
extent that the net cash proceeds thereof are required to be applied to repay
loans outstanding under the New ABL Facility in order to be in compliance with
the “Borrowing Base” (as defined in the New ABL Facility documentation) (subject
to reinvestment of such proceeds in assets useful in the operations of the
Borrower or its subsidiaries within 12 months following receipt (or if the
Borrower or its subsidiaries have committed to reinvest such proceeds within
such 12-month period reinvestment within 6 months following such 12-month
period));

 

  (c) 50% of Excess Cash Flow (to be defined but in any event to take into
account the provisions described below) for each fiscal year of the Borrower
(commencing with the first full fiscal year ended after the Closing Date);
provided, that:

 

    (i) any such Excess Cash Flow prepayment shall be required only if the
amount of the prepayment exceeds a de minimis amount to be mutually agreed,

 

    (ii) the foregoing percentage shall be reduced to 25% and 0% for any fiscal
year with respect to which the First Lien Leverage Ratio (at the time of the
respective payment and recalculated to give pro forma effect to any such paydown
or reduction) is equal to or less than 2.75:1.00 and 2.00:1.00 respectively,

 

    (iii) at the option of the Borrower, the amount of such Excess Cash Flow
prepayment shall be reduced on a dollar-for-dollar basis by the amount of (x)
voluntary prepayments of the Term Loans and/or any Incremental Term Facility
that is secured on a pari passu basis with the Term Loans, and (y) any reduction
in the outstanding principal amount of any Term Loan and/or any loans under any
Incremental Term Facility resulting from assignments to (and purchases by) the
Borrower or any Restricted Subsidiary, in each case to the extent of the amount
of cash paid by the Borrower or any such Restricted Subsidiary in connection
with the relevant assignments and purchases in each case made prior to any
Excess Cash Flow prepayment date (without duplication in any other Excess Cash
Flow period, and except to the extent financed with indebtedness), and

 



 

Term Sheet – Term Facility

Exhibit B - Page 11

 

 

 

    (iv) Excess Cash Flow shall be reduced by amounts used for capital
expenditures, acquisitions and certain other investments (including investments
in joint ventures) and certain restricted payments made during such fiscal year
and, at the option of the Borrower, made prior to the date of such Excess Cash
Flow prepayment or (except with respect to restricted payments) contractually
committed  to be made during such fiscal year or prior to the date of such
Excess Cash Flow prepayment (without duplication in any other Excess Cash Flow
period and except to the extent financed with indebtedness); provided that if
the amount of cash (not financed with indebtedness) actually utilized during the
four fiscal quarters following such fiscal year is less than the committed
amount, the difference shall be deducted from Excess Cash Flow for the
succeeding fiscal year.

 

  Mandatory prepayments of the Term Loans shall be applied to the installments
thereof as directed by the Borrower (or in the absence of direction from the
Borrower in the direct order of maturity); provided, that the Credit
Documentation will provide that, in the case of any mandatory prepayment in
respect of any asset sale or casualty or condemnation event, the Borrower may
apply the net cash proceeds thereof ratably to the payment of the Term Loans and
any other indebtedness that is secured on a pari passu basis with the Term
Loans.       All mandatory prepayments described under clauses (b) and (c)
above, to the extent attributable to Foreign Subsidiaries, will be subject to
permissibility under local law (e.g., financial assistance, corporate benefit,
thin capitalization, capital maintenance and similar legal principles,
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of the relevant subsidiaries); provided that the
Borrower shall use commercially reasonable efforts to take all reasonable
actions required by applicable law to permit the repatriation of the relevant
amounts.  Further, if the Borrower determines in good faith that the Borrower or
any Restricted Subsidiary would incur a material and adverse tax liability
(including any withholding tax) if all or a portion of the funds required to
make a mandatory prepayment were upstreamed or transferred as a distribution or
dividend (a “Restricted Amount”), the amount the Borrower will be required to
mandatorily prepay shall be reduced by the Restricted Amount until such time as
it may upstream or transfer such Restricted Amount, to the extent available,
without incurring such tax liability.       Any Lender (each a “Declining
Lender”) may elect not to accept any mandatory prepayment, but in the case of
clause (a) above, solely to the extent not representing a refinancing of the
Term Loans.  Any prepayment amount declined by a Declining Lender (such declined
payment, the “Declined Proceeds”) shall be an addition to the Available Basket
(as defined below).    



 

Term Sheet – Term Facility

Exhibit B - Page 12

 

 

 

COLLATERAL Subject to the Limited Conditionality Provision and the provisions of
the immediately following paragraphs, the Borrower Obligations with respect to
the Term Facility and the obligations of each other Loan Party under the Term
Guaranty shall be secured by (a) a perfected, first-priority security interest
in substantially all now owned or hereafter acquired other personal property and
real property of the Borrower and the Guarantors (other than ABL Priority
Collateral (as defined below)) (including, without limitation, (i) a pledge of
the capital stock of the Borrower owned by Holdings and a pledge of the capital
stock of each Loan Party’s direct Restricted Subsidiaries, but limited, in the
case of voting capital stock of Foreign Subsidiaries and CFC Holdcos, to a
pledge of 65% of the voting capital stock of any first-tier Foreign Subsidiary
or CFC Holdco, and (ii) any and all tractors, trailers and equipment used for
transport, other than, for the avoidance of doubt, any parts inventory) (the
collateral described in this clause (a), the “Term Priority Collateral”); and
(b) a perfected second-priority security interest (subject to permitted liens
and other exceptions set forth in the New ABL Facility documentation) in each
Loan Party’s now owned or hereafter acquired (i) accounts receivable, (ii)
inventory, (iii) cash, cash equivalents (other than cash and cash equivalents
constituting identifiable proceeds of Term Priority Collateral), (iv) securities
and deposit accounts (subject to exceptions for accounts containing exclusively
identifiable cash proceeds of Term Priority Collateral), (v) general intangibles
(other than capital stock and intellectual property), instruments, documents,
chattel paper, commercial tort claims, letter of credit rights and supporting
obligations, in each case related to the foregoing, (vi) books and records to
the extent related to the foregoing and (vii) in each case above, proceeds
thereof (the collateral described in this clause (b), the “ABL Priority
Collateral” and, together with the Term Priority Collateral, the “Collateral”),
in each case, subject to permitted liens and to certain customary exceptions and
excluding Excluded Assets (as defined below).       Notwithstanding the
foregoing, the Collateral will exclude (collectively, the “Excluded Assets”):

 

  (a) all leasehold real property,

 

  (b) all fee-owned real property with a fair market value (as reasonably
estimated by the Borrower) of less than an amount to be mutually agreed, and all
fee-owned real property securing Permitted Surviving Debt as of the Closing Date
or any refinancing thereof for so long as such property secures the Permitted
Surviving Debt or any permitted refinancing thereof (collectively, “Excluded
Real Property”),

 



 

Term Sheet – Term Facility

Exhibit B - Page 13

 

 

 

  (c) interests in joint ventures and non-wholly-owned subsidiaries (i) which
cannot be pledged without the consent of one or more third parties other than
Holdings, the Borrower or any of their subsidiaries (after giving effect to any
applicable anti-assignment provision of the UCC or other applicable law) and/or
(ii) the pledge of which could give rise to a “right of first refusal”, a “right
of first offer” or a similar right that may be exercised by any third party
other than Holdings, the Borrower or any of their respective wholly-owned
subsidiaries,

 

  (d) the capital stock of (i) captive insurance subsidiaries, (ii)
not-for-profit subsidiaries, (iii) special purpose entities used for permitted
securitization facilities and/or (iv) Unrestricted Subsidiaries,

 

  (e) margin stock,

 

  (f) assets the grant or perfection of a security interest in which would
result in material and adverse tax consequence as reasonably determined by the
Borrower, written notice of which determination is provided by the Borrower to
the Agent,

 

  (g) any property or asset the grant or perfection of a security interest in
which would require governmental consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained),
after giving effect to any applicable anti-assignment provision of the UCC or
other applicable law and other than proceeds thereof to the extent that the
assignment of the same is effective under the UCC or other applicable law
notwithstanding such consent or restriction,

 

  (h) any “intent-to-use” trademark application prior to the filing of a
“Statement of Use”, “Declaration of Use”, “Amendment to Allege Use” or similar
notice with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable law,

 

  (i) commercial tort claims below a threshold to be agreed,

 

  (j) Tax and Trust Funds,

 



 

Term Sheet – Term Facility

Exhibit B - Page 14

 

 

 

  (k) any lease, license or agreement or any property subject to a purchase
money security interest, capital lease or a similar arrangement permitted by the
credit agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or trigger a right of termination in favor of any other
party thereto after giving effect to the applicable anti-assignment provisions
of the UCC or other applicable law,

 

  (l) other exceptions to be agreed consistent with the Documentation
Considerations or otherwise reasonably satisfactory to the Agent and the
Borrower.

 

  “Tax and Trust Funds” means cash, cash equivalents or other assets comprised
solely of (a) funds used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of such Loan Party’s employees, (b) all
taxes required to be collected, remitted or withheld (including, without
limitation, federal and state withholding taxes (including the employer’s share
thereof)) and (c) any other funds which any Loan Party holds in trust or as an
escrow or fiduciary for another person which is not a Loan Party in the ordinary
course of business.       Notwithstanding anything to the contrary contained
herein:

 

  (a) no Loan Party shall be required to grant a security interest in or a
pledge of any asset or perfect a security interest in any Collateral to the
extent the cost, burden, difficulty or consequence of obtaining or perfecting a
security interest therein outweighs the benefit of the security afforded thereby
as reasonably determined by the Borrower and the Agent or (B) the grant or
perfection of a security interest in such asset or Collateral, as applicable,
would be prohibited by applicable law

 

  (b) no action outside of the United States shall be required in order to
create or perfect any security interest in any asset located or titled outside
of the United States, and no non-US law security or pledge agreement or foreign
intellectual property filing, search or schedule shall be required,

 

  (c) any required mortgage will be permitted to be delivered after the Closing
Date in accordance with the Limited Conditionality Provision,

 

  (d) the Loan Parties shall not be required to seek any landlord lien waiver,
estoppel, warehouseman waiver or other collateral access or similar letter or
agreement,

 

  (e) no action shall be required to obtain perfection through (i) control
agreements or other control arrangements (other than control of pledged capital
stock and promissory notes having a value above a threshold to be agreed, in
each case, to the extent constituting Collateral and otherwise required above),
or (ii) lien notation on certificates of title evidencing assets with an
aggregate book value less than or equal to an amount to be agreed.

 



 

Term Sheet – Term Facility

Exhibit B - Page 15

 

 

 

  (f) the following Collateral shall not be required to be perfected (other than
to the extent perfected by the filing of a UCC financing statement):

 

    (i) the capital stock of (A) any Immaterial Subsidiary and/or (B) any person
that is not a subsidiary which, if a subsidiary, would constitute an Immaterial
Subsidiary, and

 

    (ii) letter of credit rights, and

 

  (g) the guaranty and security documents will contain such other exceptions and
qualifications as the Borrower and the Agent may reasonably agree.

 

Ranking:

The lien priority, relative rights and other creditors’ rights matters in
respect of the Term Facility and the New ABL Facility will be set forth in a
customary intercreditor agreement (the “Intercreditor Agreement”), which shall
be consistent with the Documentation Considerations (as defined below) and/or
otherwise reasonably satisfactory to the Borrower, the Agent and the agent under
the New ABL Facility. For the avoidance of doubt, the Intercreditor Agreement
will permit, among other things, (a) additional indebtedness permitted to be
incurred pursuant to the Incremental Facilities and any Incremental Equivalent
Debt, (b) additional indebtedness under the New ABL Facility permitted to be
incurred pursuant to the any incremental facility provisions thereunder and
(c) refinancing indebtedness in respect of any of the foregoing.

 

In addition, and subject, to the Intercreditor Agreement, the Credit
Documentation will authorize and require the Agent to enter into additional
intercreditor agreements (each, an “Additional Intercreditor Agreement”) which
allow (at the Borrower’s option) additional debt that is permitted to be
incurred and secured under the Credit Documentation to be secured by a lien on
the Collateral that is pari passu with or junior to the lien on the Collateral
securing the Term Facility.

    CONDITIONS The only conditions precedent to the availability of the Term
Facility on the Closing shall be those set forth in the Limited Conditionality
Provision and in Exhibit C hereto.  The making of each Delayed Draw Term Loan
after the Closing Date shall be conditioned on (a) the accuracy in all material
respects of all representations in the Credit Documentation, (b) there being no
default or event of default in existence at the time of, and after giving effect
to the making of, such extension of credit and (c) the delivery of a customary
borrowing notice.    



 

Term Sheet – Term Facility

Exhibit B - Page 16

 

 

 

DOCUMENTATION       Credit Documentation: The definitive financing documentation
for the Term Facility (including the Intercreditor Agreement, the “Credit
Documentation” will contain the terms and conditions set forth in the Commitment
Letter (as such terms may be modified by the “Market Flex” provisions of the Fee
Letter) and such other terms as the Borrower and the Lead Arrangers may agree;
it being understood and agreed that the Credit Documentation shall:

 

  (a) not contain any conditions to the availability and initial funding of the
Term Facility on the Closing Date other than as set forth on Exhibit C;

 

  (b) subject to the right to exercise the Flex Provisions, contain only those
mandatory prepayments, representations and warranties, affirmative, financial
and negative covenants and events of default expressly set forth in this Exhibit
B, in each case, applicable to the Borrower and its Restricted Subsidiaries (and
Holdings in certain limited circumstances), which shall be subject to standards,
qualifications, thresholds, exceptions for materiality and/or otherwise and
“baskets,” grace and cure periods, in each case, consistent (where applicable)
with the Documentation Considerations; it being understood and agreed that to
the extent that the Credit Documentation requires (x) compliance with any
financial ratio or test (including the Financial Covenant (as defined below)),
(y) the absence of any default or event of default (or any type of default or
event of default) or (z) compliance with any cap expressed as a percentage of
Consolidated EBITDA or Consolidated Total Assets as a condition to the
consummation of any acquisition or similar investment or the incurrence of any
indebtedness in connection therewith, the determination of whether the relevant
condition is satisfied shall be made at the time of the execution of the
definitive documentation with respect to the relevant acquisition or other
investment, after giving effect to such acquisition or other investment and any
related indebtedness on a pro forma basis (it being understood that in
connection with any subsequent calculation of any ratio or basket availability
with respect to any acquisition or similar investment or incurrence of any
indebtedness in connection therewith on or following such date of execution of
such definitive documentation and prior to the earlier of the date on which such
acquisition or investment is consummated or such definitive documentation is
terminated or expires without consummation of such acquisition or investment,
any such ratio or basket shall be calculated on a pro forma basis assuming such
acquisition or investment (and other transactions in connection therewith,
including any incurrence of indebtedness and the use of proceeds thereof) have
been consummated)

 



 

Term Sheet – Term Facility

Exhibit B - Page 17

 

 

 

  (c) give due regard to:

 

    (i) the operational and strategic requirements of the Borrower, the Target,
and their respective subsidiaries in light of their consolidated capital
structure, size, industry and practices (including, without limitation, the
leverage profile and projected free cash flow generation of the Borrower, the
Target and their respective subsidiaries), in each case, after giving effect to
the Transactions,

 

    (ii) the model delivered by Holdings on November 16, 2016 (the
“Projections”), and

 

    (iii) customary EU bail-in provisions; and

 

    (iv) operational requirements of the Agent to the extent not in conflict
with the term hereof;

 

it being understood and agreed that the Credit Documentation shall in all cases
be based on a credit agreement to be mutually agreed (the items described in
clauses (c)(i) through (c)(iii), collectively, the “Documentation
Considerations”; and

 

  (d) be negotiated in good faith by the Borrower and the Commitment Parties
giving effect to the Limited Conditionality Provision so that the Credit
Documentation is finalized as promptly as practicable after the acceptance of
the Commitment Letter.

 

Representations and Warranties: Limited to the following (to be applicable to
the Borrower and its Restricted Subsidiaries, and for certain representations,
Holdings, and subject to exceptions, qualifications and limitations for
materiality and Material Adverse Effect to be mutually agreed in the Credit
Documentation):  organizational existence; organizational power and authority;
due authorization, execution and delivery of the Credit Documentation;
enforceability of the Credit Documentation; no conflicts of the Credit
Documentation with applicable law, organizational documents or contractual
obligations; financial statements; no material adverse effect; capitalization of
subsidiaries as of the Closing Date; compliance with law; FCPA, OFAC and the
PATRIOT Act; governmental approvals and consents, (as such approvals and
consents pertain to the Credit Documentation); no default under certain material
agreements; ERISA and labor matters; environmental matters; litigation;
ownership of property (including intellectual property); taxes; Federal Reserve
margin regulations; Investment Company Act; accuracy of disclosure as of the
Closing Date (to be consistent with the “10b-5” representation set forth in the
Commitment Letter to which this Exhibit B is attached); solvency (to be defined
in a manner consistent with Annex I to Exhibit C) of the Borrower and its
Subsidiaries, on a consolidated basis, on the Closing Date; and the creation,
validity, perfection and priority of security interests.    



 

Term Sheet – Term Facility

Exhibit B - Page 18

 

 

 

Affirmative Covenants: Limited to the following (to be applicable to the
Borrower and its Restricted Subsidiaries (and, in certain limited circumstances,
Holdings): delivery of (a) annual audited financial statements within 90 days of
the end of each fiscal year accompanied by an opinion of a nationally-recognized
independent accounting firm that is not subject to (i) a “going concern”
qualification (other than a “going concern” qualification resulting from the
maturity of the Term Facility or the New ABL Facility within the 4 fiscal
quarter period following the relevant audit opinion or the impending breach of
any financial covenant) or (ii) a qualification as to the scope of the relevant
audit, (b) quarterly unaudited financial statements (for each of the first 3
fiscal quarters of each fiscal year) within 45 days of the end of each fiscal
quarter, in the case of each of clause (a) and (b) with customary MD&A
disclosure; (c) an annual budget within 90 days of the end of each fiscal year,
(d) officers’ certificates and other information reasonably requested by the
Agent, (e) concurrently with the delivery of annual and quarterly financial
statements, a compliance certificate, and (f) notices of default and certain
other events that would reasonably be expected to have a Material Adverse
Effect; maintenance of books and records; maintenance of existence; compliance
with laws (including, without limitation, ERISA and environmental laws); FCPA,
OFAC and the PATRIOT Act; maintenance of property and insurance; payment of
obligations, including taxes; right of the Agent to inspect property and books
and records (subject, absent a continuing event of default, to frequency and
cost reimbursement limitations); commercially reasonable efforts to maintain
public corporate and public corporate family ratings and public facility ratings
by each of S&P and Moody’s (but not to maintain a specific rating); use of
proceeds; designation of Unrestricted Subsidiaries; and further assurances on
guaranty and Collateral matters (including, without limitation, with respect to
additional guarantees and security interests in after-acquired property),
subject to the parameters set forth under “COLLATERAL” above.       Financial
Covenant: A maximum Total Leverage Ratio covenant (the “Financial Covenant”)
shall apply to the Term Facility.       The Financial Covenant will be set at a
level of based on a 30% cushion (calculated on a non-cumulative basis) in
Consolidated EBITDA above the Consolidated EBITDA levels set forth in the
Projections until the Term Loan Maturity Date, with stepdowns to be agreed.    



 

Term Sheet – Term Facility

Exhibit B - Page 19

 

 

 

  

If any Flex Provision is actually exercised, whether before or after the Closing
Date, the covenant levels for the Financial Covenant shall be adjusted in the
Credit Documentation (or pursuant to an amendment thereto) in order to maintain
the leverage levels described herein.       For purposes of the Credit
Documentation, any obligation of a person under a lease that is not (or would
not be) required to be classified and accounted for as a capitalized lease on a
balance sheet of such person under GAAP as in effect as of the date on which the
Credit Documentation is initially entered into, shall not be treated as a
capitalized lease as a result of the adoption of changes in GAAP or changes in
the application of GAAP and shall continue to be treated as an operating lease.
      The cash proceeds of a sale of, or contribution to, equity (which equity
shall be Permitted Equity) of the Borrower during any fiscal quarter and on or
prior to the day that is 15 business days after the day on which financial
statements are required to be delivered for such fiscal quarter will, at the
request of the Borrower, be included in the calculation of Consolidated EBITDA
for purposes of determining compliance with the Financial Covenant at the end of
such fiscal quarter and applicable subsequent periods (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided, that (a) in each 4 consecutive fiscal quarter
period, there shall be no more than 2 fiscal quarters (which may be consecutive)
in which a Specified Equity Contribution is made, (b) no more than 5 Specified
Equity Contributions may be made in the aggregate, (c) the amount of any
Specified Equity Contribution shall be no greater than the amount required to
cause the Borrower to be in compliance with the Financial Covenant, (d) any pro
forma adjustment to Consolidated EBITDA resulting from any Specified Equity
Contribution shall be counted as Consolidated EBITDA solely for purposes of
determining compliance with the Financial Covenant and shall not be included for
any other purpose during any fiscal quarter in which the pro forma adjustment
applies and (e) there shall be no pro forma or other reduction of indebtedness
with the proceeds of any Specified Equity Contribution for purposes of
determining compliance with the Financial Covenant for the fiscal quarter in
respect of which such Specified Equity Contribution was made (other than, with
respect to any future period, with respect to any portion of such Specified
Equity Contribution that is actually applied to repay any indebtedness).      
The Credit Documentation will contain a standstill provision prohibiting the
exercise of remedies related to any breach of the Financial Covenant during the
period in which any Specified Equity Contribution will be made after the
Borrower delivers written notice to the Agent of the Borrower’s intention to
cure the Financial Covenant with the proceeds of the Specified Equity
Contribution; it being understood that the standstill provision shall apply
solely in respect of the breach of the Financial Covenant giving rise to the
relevant Specified Equity Contribution.    



 

Term Sheet – Term Facility

Exhibit B - Page 20

 

 

 

Negative Covenants: Limited to the following (applicable to the Borrower and its
Restricted Subsidiaries and, in the case of the passive holding company covenant
set forth below, Holdings), in each case to include the ability of the Borrower
to divide and re-classify its utilization of any available baskets under clauses
(a) and (b) below from time to time:

 

  (a) indebtedness (including guarantee obligations in respect of indebtedness),
with baskets and exceptions for, among other things,

 

    (i) purchase money indebtedness and capital leases in an aggregate
outstanding principal amount (excluding, for the avoidance of doubt, the
principal of any such indebtedness or capital leases incurred in reliance on
another basket) not to exceed 0.50x Consolidated EBITDA when incurred,

 

    (ii) Permitted Surviving Debt,

 

    (iii) other senior, senior subordinated or subordinated debt pursuant to
customary terms to be mutually agreed so long as, after giving pro forma effect
thereto, including the application of the proceeds thereof:

 

    (A) if such debt is secured by a lien on the Term Priority Collateral that
is pari passu with the lien securing the Term Facility, the First Lien Leverage
Ratio does not exceed the First Lien Leverage Ratio on the Closing Date,

 

    (B) if such debt is secured by a lien on the Term Priority Collateral that
is junior to the lien securing the Term Facility, the Secured Leverage Ratio
does not exceed the Second Leverage Ratio on the Closing Date, or

 

    (C) if such debt is secured by a lien on any asset that does not constitute
Collateral or is unsecured, the Total Leverage Ratio does not exceed the Total
Leverage Ratio after the Closing Date (this clause (iii), the “Ratio Debt
Basket”);

 



 

Term Sheet – Term Facility

Exhibit B - Page 21

 

 

 

  provided, that (x) the aggregate outstanding principal amount of indebtedness
incurred by Restricted Subsidiaries that are not Loan Parties in reliance on the
Ratio Debt Basket shall not exceed an amount to be agreed and (y) any debt
incurred under the Ratio Debt Basket in the form of loans that are pari passu in
right of payment and secured on a pari passu basis with the Term Loans will be
subject to a “most favored nation” pricing adjustment;

 

    (iv) indebtedness incurred in connection with any Incremental Term Facility,
Refinancing Term Facility and/or in connection with any Refinancing Notes,

 

    (v) intercompany debt, subject only to any applicable restrictions in the
investment covenant and subordination in the case of debt owed by Loan Parties
to non-loan Parties,

 

    (vi) debt incurred by Foreign Subsidiaries that is unsecured or secured by
assets of Foreign Subsidiaries in an aggregate amount not to exceed an amount to
be agreed at any time outstanding,

 

    (vii) other debt incurred by non-Loan Parties in an aggregate outstanding
principal amount not to exceed an amount to be agreed,

 

    (viii) indebtedness assumed in connection with any acquisition permitted
under the Credit Documentation so long as (A) no event of default exists, (B)
the Borrower is in compliance with the Financial Covenant after giving pro forma
effect thereto and (C) the relevant indebtedness was not incurred in
contemplation of the relevant acquisition;

 

    (ix) any Incremental Equivalent Debt; it being understood and agreed that
Incremental Equivalent Debt incurred in the form of loans that are pari passu in
right of payment and secured on a pari passu basis with the Term Loans will be
subject to a “most favored nation” pricing adjustment,

 

    (x) a general debt basket in an aggregate outstanding principal amount not
to exceed an amount to be agreed,

 

    (xi) indebtedness arising under any derivative transaction not entered into
for speculative purposes,

 

    (xii) indebtedness under the New ABL Facility not to exceed a maximum amount
to be agreed,

 



 

Term Sheet – Term Facility

Exhibit B - Page 22

 

 

 

    (xiii) unsecured indebtedness consisting of seller notes and similar
obligations incurred in connection with Permitted Acquisitions in an aggregate
principal amount to be agreed in any fiscal year,

 

    (xiv) unsecured indebtedness consisting of earnout and similar obligations
incurred in connection with Permitted Acquisitions so long as the aggregate
amount of payments in respect thereof in any fiscal year does not exceed an
amount to be agreed,

 

    (xv) additional indebtedness secured by Excluded Real Property in an
aggregate principal amount (excluding, for the avoidance of doubt, the principal
of any such indebtedness incurred in reliance on another basket) not to exceed
an amount to be agreed at any time outstanding, and

 

    (xvi) permitted refinancing indebtedness in respect of permitted
indebtedness (other than indebtedness incurred under replenishable Dollar
baskets);

 

  (b) liens, with baskets and exceptions for, among other things,

 

    (i) liens securing any Incremental Term Facility, Refinancing Term Facility
and/or issuance of Refinancing Notes,

 

    (ii) liens in respect of taxes, materialmen’s, supplier’s or similar
statutory liens that (x) are not more than 30 days overdue, (y) are being
contested in good faith and are subject to appropriate reserves to the extent
required under GAAP or (z) the non-payment of which could not reasonably be
expected to result in a Material Adverse Effect,

 

    (iii) liens securing Permitted Surviving Debt,

 

    (iv) liens securing purchase money indebtedness and capital leases permitted
to be incurred under clause (a)(i) above,

 

    (v) liens on acquired assets, and the stock of acquired entities, securing
debt assumed in connection with any acquisition (so long as such liens were not
created in contemplation of such acquisition),

 

    (vi) (A) liens on capital stock of joint ventures securing capital
contributions to, or obligations of, such persons and (B) customary rights of
first refusal and tag, drag and similar rights in joint venture agreements,

 



 

Term Sheet – Term Facility

Exhibit B - Page 23

 

 

 

    (vii) liens securing the New ABL Facility (including any ABL Incremental
Term Facility), subject to the Intercreditor Agreement,

 

    (viii) liens securing debt incurred in reliance on the Ratio Debt Basket,
having the priorities described therein and subject to an Additional
Intercreditor Agreement,

 

    (ix) liens in respect of secured permitted refinancing indebtedness,

 

    (x) a general lien basket in an aggregate outstanding principal amount not
to exceed an amount to be agreed,

 

    (xi) liens on Collateral securing Incremental Equivalent Debt, subject to an
Additional Intercreditor Agreement,               (xii) liens on assets of
Foreign Subsidiaries securing indebtedness incurred in reliance on clause
(a)(vi) above, and

 

    (xiii) liens on Excluded Real Property securing indebtedness incurred in
reliance on clause (a)(xv) above;

 

  (c) mergers, consolidations, liquidations and dissolutions;

 

  (d) sales, dispositions or transfers (“Dispositions”) of assets with a fair
market value in excess of a de minimis amount to be mutually agreed, with
baskets and exceptions for, among other things,

 

    (i) Dispositions in the ordinary course of business of inventory, obsolete,
surplus or worn out property and property no longer useful in the business,

 

    (ii) Dispositions of any assets on an unlimited basis for fair market value
so long as (A) with respect to Dispositions in excess of an amount to be agreed,
at least 75% of the consideration consists of cash or cash equivalents and
Designated Non-Cash Consideration (to be defined giving effect to the
Documentation Considerations) not to exceed an amount to be agreed, (B) the
relevant Disposition is subject to the terms set forth in the mandatory
prepayment requirements in the Credit Documentation and (C) no event of default
exists on the date on which the agreement governing the relevant Disposition is
executed,

 

    (iii) Dispositions of any asset in connection with casualty or condemnation
events or like kind exchanges,

 



 

Term Sheet – Term Facility

Exhibit B - Page 24

 

 

 

    (iv) Dispositions of investments in joint ventures to the extent required
by, or made pursuant to, buy/sell arrangements between joint venture or similar
parties set forth in the relevant joint venture arrangements and/or similar
binding arrangements,

 

    (v) sale leaseback transactions in an aggregate amount not to exceed an
amount to be agreed,

 

    (vi) Dispositions of non-core assets acquired in connection with an
acquisition and designated as such within 90 days of such acquisition, subject
to no event of default and application of the proceeds in accordance with the
mandatory prepayment provisions of the Credit Documentation and subject to a cap
to be agreed, and

 

    (vii) other Dispositions in an aggregate amount not to exceed an amount to
be agreed;

 

it being understood that the lien on any Collateral that is the subject of a
Disposition permitted under the Credit Documentation will be automatically
released upon the consummation of such Disposition;

 

  (e) dividends or distributions on, or redemptions or repurchases of, the
capital stock of the Borrower (“Restricted Payments”), with exceptions for,
among other things,

 

    (i) distributions to Holdings to pay (or to make distributions to any direct
or indirect parent of Holdings to pay) taxes due and payable by Holdings (or any
direct or indirect parent of Holdings) to any taxing authority and that are
attributable to the income or operation of the Borrower or its subsidiaries,
including any consolidated, combined or similar income tax liabilities
attributable to taxable income of Borrower and its Restricted Subsidiaries,
operating expenses in the ordinary course and other corporate overhead,
franchise and similar taxes required to maintain its corporate existence and
fees and expenses of debt or equity offerings (whether or not successful),

 

    (ii) distributions to Holdings to fund (or to make distributions to any
direct or indirect parent of Holdings to fund) the repurchase or redemption of
the capital stock of Holdings, or its direct or indirect parents, in each case,
held by future, current or former directors, officers, employees, members of
management and consultants and/or their respective estates, heirs, family
members, spouses, domestic partners, former spouses or former domestic partners
in an amount not to exceed an amount to be agreed per fiscal year, with unused
amounts permitted to be carried forward to subsequent fiscal years, and

 



 

Term Sheet – Term Facility

Exhibit B - Page 25

 

 

 

    (iii) to the extent constituting a Restricted Payment, the consummation of
the Transactions;

 

    provided that dividends in respect of common equity of Holdings will be
subject to the following conditions (x) the Borrower shall be in pro forma
compliance with a Total Leverage Ratio set at 2.50:1.00, and (y) any such
dividend shall not exceed trailing twelve month consolidated net income of the
Borrower and its Restricted Subsidiaries.

 

  (f) acquisitions of equity interests, investments, loans and advances
(“Investments”), with exceptions for, among other things,

 

    (i) Investments in Holdings and/or any Restricted Subsidiary; provided, that
the aggregate outstanding amount of Investments made by Loan Parties in Holdings
and/or any Restricted Subsidiary that is not a Loan Party will be limited to an
amount to be agreed,

 

    (ii) Investments in Foreign Subsidiaries in an aggregate outstanding amount
not to exceed an amount to be agreed,

 

    (iii) Investments in joint ventures and Unrestricted Subsidiaries in an
aggregate outstanding amount not to exceed an amount to be agreed,

 

    (iv) Investments in Restricted Subsidiaries in connection with internal
reorganizations and/or restructurings and related activities that do not
materially impair the Guaranties, taken as a whole, or the security interest of
the Agent in the Collateral, taken as a whole,

 

    (v) Permitted Acquisitions (as defined below), and

 

    (vi) a general Investment basket in an aggregate outstanding amount not to
exceed an amount to be agreed.

 



 

Term Sheet – Term Facility

Exhibit B - Page 26

 

 

 

  (g) (i) prepayments, redemptions and repurchases (any such prepayment,
redemption or repurchase, a “Restricted Debt Payment”) of any material
subordinated debt, junior lien debt and certain unsecured debt (“Restricted
Debt”) (and excluding, for the avoidance of doubt, regularly scheduled interest
payments and payment of fees, expenses and indemnification obligations), other
than:

 

    (A) refinancings or exchanges of Restricted Debt for like or junior debt
subject to conditions to be agreed,

 

    (B) payments with, or conversions to, Permitted Equity, and

 

    (C) other Restricted Debt Payments to be mutually agreed,

 

    (ii) modifications of the terms of Restricted Debt (A) in violation of the
Intercreditor Agreement or any other applicable intercreditor or subordination
agreement or (B) that are materially adverse to the Lenders; and

 

  (h) burdensome agreements (i.e., negative pledge clauses and limitations on
dividends and other distributions by Restricted Subsidiaries);

 

  (i) passive holding company applicable to Holdings;

 

  (j) changes in business;

 

  (k) transactions with affiliates with respect to transactions with a fair
market value in excess of a de minimis amount to be mutually agreed, with
exceptions to permit, among others, (i) transactions among the Borrower and its
Restricted Subsidiaries, (ii) the transactions and payments required under the
Acquisition Agreement, (iii) transactions that are for fair market value and on
other terms that, taken as a whole, are no less favorable to the Borrower and
its Restricted Subsidiaries than an arm’s length transaction and (iv) other
exceptions to be mutually agreed;

 

  (l) changes in fiscal year; and

 

  (m) amendments of organizational documents of the Loan Parties that are
materially adverse to the Lenders.

 

  For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured
Leverage Ratio and the amount of Consolidated EBITDA, Adjusted Consolidated Net
Income or consolidated total assets), such financial ratio or test shall be
calculated at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be.    



 

Term Sheet – Term Facility

Exhibit B - Page 27

 

 

 

  The limitations on Investments, Restricted Payments and Restricted Debt
Payments referenced above shall be subject to a carve-out for a “building”
basket (the “Available Basket”) in a cumulative amount equal to:

 

  (a) $25.0 million, plus

 

  (b) without duplication:

 

    (i) a growth amount (the “Growth Amount”) based on an amount (which shall
not be less than zero) equal to the retained portion of Excess Cash Flow (i.e.
Excess Cash Flow not otherwise required to be applied to prepay the Term Loans),
which will accumulate on an annual basis (commencing with the first full fiscal
year for which financial statements are available after the Closing Date), plus

 

    (ii) the cash proceeds of Permitted Equity of the Borrower and/or its
Restricted Subsidiaries (other than Specified Equity Contributions and amounts
used for the Contributions Indebtedness basket) after the Closing Date, plus

 

    (iii) the cash proceeds of debt and disqualified stock issued after the
Closing Date that have been exchanged or converted into Permitted Equity, plus

 

    (iv) the net cash proceeds of sales of investments made after the Closing
Date using the Available Basket (up to the amount of the original investment),
plus

 

    (v) cash returns, profits, distributions and similar amounts received on
investments made after the Closing Date using the Available Amount (up to the
amount of the original investment), plus

 

    (vi) the amount of any investment made by the Borrower and/or any of its
Restricted Subsidiaries in any Unrestricted Subsidiary after the Closing Date
using the Available Amount, that has been redesignated as a Restricted
Subsidiary or that has been merged or consolidated into the Borrower or any of
its Restricted Subsidiaries or the fair market value of the assets of any
Unrestricted Subsidiary that have been transferred to the Borrower or any of its
Restricted Subsidiaries, plus

 



 

Term Sheet – Term Facility

Exhibit B - Page 28

 

 

 

    (vii) any Declined Proceeds;

 

  provided that, except with respect to any use of clauses (a) or (b)(ii) above,
(x) no event of default may be continuing and (y) the Borrower shall be in pro
forma compliance with a Total Leverage Ratio set at 3.25:1.00.       The Credit
Documentation will permit the Borrower and its Restricted Subsidiaries to
acquire all or substantially all of the assets of any person or any line of
business or division thereof or the equity interests of any person (including
any Investment which serves to increase the Borrower’s or its  Restricted
Subsidiary’s respective equity ownership in any Restricted Subsidiary or in any
joint venture) that is engaged in a similar business and becomes a Restricted
Subsidiary (each, a “Permitted Acquisition”), in each case so long as, after
giving effect thereto and any indebtedness to be incurred or assumed in
connection therewith, (a) the Borrower is in pro forma compliance with the
Financial Covenant and (b) there is no event of default.       Permitted
Acquisitions of (a) entities that do not become Guarantors or (b) assets that
are not acquired by a Loan Party will be limited in an aggregate amount to be
agreed; provided that, in the case of each of clauses (a) and (b), such
limitation shall not apply to the extent (x) the relevant acquisition is made
with the proceeds of sales of, or contributions to, Permitted Equity of the
Borrower or (y) (1) the person so acquired (or the person owning the assets so
acquired) becomes a Guarantor even though such person owns equity interests in
persons that are not otherwise required to become Guarantors and (2) not less
than 70% of the Consolidated EBITDA of the consolidated target is generated by
entities that become Guarantors.     Unrestricted Subsidiaries: The Credit
Documentation will contain provisions pursuant to which, subject to customary
limitations on Investments in Unrestricted Subsidiaries, the Borrower will be
permitted to designate (or re-designate) any existing or subsequently acquired
or organized Restricted Subsidiary as an “unrestricted subsidiary” (each, an
“Unrestricted Subsidiary”) and designate (or re-designate) any such Unrestricted
Subsidiary as a Restricted Subsidiary; provided, that after giving effect to any
such designation or re-designation, no event of default shall exist (including
after giving effect to the reclassification of any indebtedness of, and/or liens
on the assets of, the relevant subsidiary) and the Borrower shall be in pro
forma compliance with the Financial Covenant. Unrestricted Subsidiaries (and the
sale of any equity interests therein or assets thereof) will not be subject to
the mandatory prepayment, representations and warranties, affirmative or
negative covenants, Financial Covenant or event of default provisions of the
Credit Documentation, and the results of operations and indebtedness of
Unrestricted Subsidiaries will not be taken into account for purposes of
determining compliance with the Financial Covenant or any financial ratio set
forth in the Credit Documentation.  No Restricted Subsidiary may be designated
as an Unrestricted Subsidiary under the Term Facility if it is a Restricted
Subsidiary under the New ABL Facility.    



 

Term Sheet – Term Facility

Exhibit B - Page 29

 

 

 

Events of Default: Limited to the following:  nonpayment of principal when due;
nonpayment of interest, fees or other amounts after 5 business days; material
inaccuracy of a representation or warranty when made or deemed made; violation
of a covenant (subject, in the case of affirmative covenants (other than notices
of default and the covenant to maintain the organizational existence of the
Borrower; provided that the delivery of a notice of default at any time will
cure such event of default arising from the failure to timely deliver such
notice of default), to a grace period of 30 days following written notice from
the Agent); cross default and cross acceleration to material indebtedness other
than any event of default related to a breach of the New ABL Facility (or any
refinancing or replacement thereof) unless an acceleration (and termination of
commitments) thereunder has occurred); provided that there will be cross default
and cross acceleration to any payment event of default under the New ABL
Facility; bankruptcy events with respect to Holdings, the Borrower or a material
Restricted Subsidiary (with a customary grace period for involuntary actions);
ERISA events subject to Material Adverse Effect; material unpaid, final
judgments for money (to the extent not covered by insurance) that have not been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; actual (or assertion by a Loan Party in writing of the)
invalidity of the definitive credit agreement in respect of the Term Facility,
any material Guaranty or material portion of the Collateral or subordination
provisions in respect of material indebtedness (including the New ABL Facility);
and a change of control (to be defined in a manner to be mutually agreed).      
  In addition, no breach of the Financial Covenant will result in an Event of
Default until the date that is 15 business days after the day on which financial
statements are required to be delivered for the relevant fiscal quarter if, in
the case of this clause (a), the Borrower then has the right to receive a
Specified Equity Contribution in respect thereof and has delivered notice of its
intention to exercise such right    



 

Term Sheet – Term Facility

Exhibit B - Page 30

 

 

 

Voting: Amendments and waivers of the Credit Documentation will require the
approval of Lenders holding more than 50% of the aggregate amount of the Term
Loans (the “Required Lenders”), except that

 

  (a) the consent of each Lender directly and adversely affected thereby shall
be required with respect to:

 

    (i) any reduction in the principal amount of any Term Loan owed to such
Lender,  

 

    (ii) any extension of the final maturity of any Term Loan owed to such
Lender or the due date of any interest or fee payment or any scheduled
amortization payment in respect of any Term Loan owed to such Lender,  

 

    (iii) any reduction in the rate of interest (other than a waiver of default
interest) or the amount of any fee owed to such Lender (it being understood that
any change in any definition applicable to any ratio used in the calculation of
such rate of interest or fees (or any component definition thereof) shall not
constitute a reduction in any rate of interest or any fee),  

 

    (iv) any increase in the amount (other than with respect to any Incremental
Term Facility to which such Lender has agreed) of such Lender’s commitment (it
being understood that no waiver of any condition precedent or the waiver of any
default, event of default or mandatory prepayment shall constitute an increase
of any commitment of any Lender),  

 

    (v) any extension of the expiry date of such Lender’s commitment (it being
understood that a waiver of any condition precedent or the waiver of any
default, event of default or mandatory prepayment shall not constitute an
extension of any commitment of any Lender), and reductions of principal or
interest without consideration, and  

 

    (vi) any modification to the pro rata sharing and pro rata sharing of
payment provisions, except as otherwise provided in the Credit Documentation,
and  

 

  (b) the consent of 100% of the Lenders will be required with respect to:

 

    (i) reductions of any of the voting percentages set forth in the definition
of “Required Lenders”,

 

    (ii) releases of all or substantially all of the Collateral (other than in
accordance with the Credit Documentation), and

 



 

Term Sheet – Term Facility

Exhibit B - Page 31

 

 

 

    (iii) releases of all or substantially all of the value of the Guaranty
under the Term Facility (other than in accordance with the Credit
Documentation),

 

  Modifications to provisions regarding pro rata payments or sharing of
payments, in each case, in connection with loan buy-back or similar programs,
“amend and extend” transactions or the addition of one or more tranches of debt
(which may, but are not required to be new money tranches) and the like not
otherwise contemplated hereby shall only require approval of the Required
Lenders, and non-pro rata distributions and commitment reductions will be
permitted in connection with any such loan buy-back or similar programs, amend
and extend transactions or new tranches of debt and as contemplated hereby.    
  The Credit Documentation will contain provisions to permit the amendment and
extension and/or replacement of the Term Facility (including any Incremental
Term Facility), which may be provided by existing Lenders or, subject to the
reasonable consent of the Agent if required under the heading “Assignments and
Participations” below, other persons who become Lenders in connection therewith,
in each case without the consent of any other Lender; provided that any offer to
extend and/or replace the Term Facility will be offered to all existing Lenders
of the class being extended and/or replaced.       The Credit Documentation will
permit the Agent and the Borrower to enter into one or more amendments thereto
to incorporate the provisions of any Incremental Term Facility made available
without any Lender’s consent, so long as the purpose of such amendment is solely
to incorporate the appropriate provisions for such Incremental Term Facility in
the Credit Documentation.       The Credit Documentation shall contain
provisions allowing the Borrower to replace a Lender in connection with, but not
limited to, (i) amendments and waivers requiring the consent of all Lenders or
of all Lenders directly affected thereby (so long as the Required Lenders or a
majority of the relevant group of affected Lenders, as the case may be,
consent), (ii) increased costs and loss of yield, (iii) taxes and (iv) insolvent
Lenders.     Defaulting Lenders: The Credit Documentation will contain customary
limitations on and protections with respect to “defaulting” Lenders, including,
but not limited to, exclusion for purposes of voting.    



 

Term Sheet – Term Facility

Exhibit B - Page 32

 

 

 

Assignments and Participations: The Lenders shall be permitted to assign all or
a portion of their Term Loans and commitments to any person (other than to (a)
any Disqualified Institution, (b) any natural person and (c) except as otherwise
provided herein, the Borrower or any affiliate thereof) with the consent of (i)
the Borrower (not to be unreasonably withheld), unless a payment or bankruptcy
(with respect to the Borrower) event of default has occurred and is continuing
or such assignment is to a Lender, an affiliate of a Lender or an Approved Fund
(as defined below) of a Lender; provided that the Borrower shall be deemed to
have consented to any assignment unless it has objected thereto by delivering
written notice to the Agent within 10 business days after receipt of a request
for consent thereto and (ii) the Agent (not to be unreasonably withheld or
delayed).  Non-pro rata assignments shall be permitted.  In the case of partial
assignments (other than to another Lender, an affiliate of a Lender or an
Approved Fund), the minimum assignment amount shall be $1 million, unless
otherwise agreed by the Borrower and the Agent.  The Agent shall receive a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Agent) in connection with all assignments.       The
Lenders shall also have the right to sell participations in their Term Loans to
other persons (other than any Disqualified Institutions (provided that the list
of Disqualified Institutions (other than affiliates identifiable by name
referred to in the definition of “Disqualified Institution”) is made available
to all Lenders).  Participants shall have the same benefits as the Lenders with
respect to yield protection and increased cost provisions subject to customary
limitations and restrictions.  Voting rights of participants shall be limited to
those matters set forth in clauses (a) and (b) of the first paragraph under
“Voting” with respect to which the affirmative vote of the Lender from which it
purchased its participation would be required.       The list of Disqualified
Institutions (other than affiliates identifiable by name referred to in the
definition of “Disqualified Institution”) shall be made available by the Agent
to any Lender who specifically requests a copy thereof.       “Approved Fund”
means, with respect to any Lender, any person (other than a natural person) that
is engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and is administered, advised or managed by (i) such Lender, (ii) an affiliate of
such Lender or (iii) an entity or an affiliate of an entity that administers,
advises or manages such Lender.    



 

Term Sheet – Term Facility

Exhibit B - Page 33

 

 

 

  The Credit Documentation shall provide that Term Loans may be purchased by and
assigned to (x) any Non-Debt Fund Affiliate (as defined below) and/or (y)
Holdings, the Borrower and/or any subsidiary of the Borrower (the persons in
clauses (x) and (y) above collectively, “Affiliated Lenders”) on a non-pro rata
basis through Dutch auctions open to all Lenders holding Term Loans on a pro
rata basis in accordance with customary procedures to be agreed and/or open
market purchases, notwithstanding any consent requirements set forth above;
provided, that:

 

  (a) no Affiliated Lender shall be required to make a representation that, as
of the date of any such purchase and assignment, it is not in possession of MNPI
with respect to Holdings, the Borrower and/or any subsidiary thereof and/or any
of their respective securities,

 

  (b) Term Loans owned or held by Affiliated Lenders shall be (i) disregarded in
the determination of any Required Lender vote (and such Term Loans shall be
deemed to be voted pro rata to the non-Affiliated Lenders) and (ii) voted by the
Agent in its discretion in connection with any plan of reorganization in an
insolvency proceeding unless such plan effects the holder thereof, in its
capacity as such, in a disproportionately adverse manner relative to the
treatment of other Lenders,

 

  (c) Term Loans owned or held by Affiliated Lenders shall not, in the
aggregate, exceed 25% of the aggregate outstanding Term Facility at any time
(after giving effect to any substantially simultaneous cancellations thereof),

 

  (d) no Affiliated Lender, solely in its capacity as such, shall be permitted
to attend any “lender-only” conference calls or meetings or receive any related
“lender-only” information,

 

  (e) in the case of any Dutch auction or open market purchase conducted by
Holdings, the Borrower or any of their subsidiaries, no event of default shall
be continuing at the time of acceptance of bids for the relevant Dutch auction
or the confirmation of such open market purchase,

 

  (f) any Term Loans acquired by Holdings, the Borrower or any of their
subsidiaries shall be promptly cancelled, and

 

  (g) the relevant Affiliated Lender shall identify itself as such prior to such
assignment.

 

  Notwithstanding the foregoing, (a) the Credit Documentation shall permit (but
not require) any Non-Debt Fund Affiliate to contribute any assigned Term Loans
to Holdings, the Borrower or any their subsidiaries for purposes of cancelling
such Term Loans, (b) each Affiliated Lender shall have the right to vote on any
amendment, modification, waiver or consent that would require the vote of all
Lenders or the vote of all Lenders directly and adversely affected thereby and
(c) no amendment, modification, waiver or consent shall affect any Affiliated
Lender (in its capacity as a Lender) in a manner that is disproportionate to the
effect on any Lender of the same class or that would deprive such Affiliated
Lender of its pro rata share of any payments to which it is entitled.    



 

Term Sheet – Term Facility

Exhibit B - Page 34

 

 

 

  “Non-Debt Fund Affiliate” means any affiliate of Holdings or the Borrower
(other than Holdings, the Borrower or any subsidiary of the Borrower).     Yield
Protection and Taxes: The Credit Documentation shall contain customary
provisions (a) protecting the Lenders against increased costs or loss of yield
resulting from changes in reserve, capital adequacy and other requirements of
law (provided that (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
or issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case pursuant to Basel III, shall in the case of each of clauses (i) and
(ii), be deemed to constitute a change in requirements of law, regardless of the
date enacted, adopted, issued, or implemented but solely to the extent the
relevant increased costs or loss of yield would have been included if they had
been imposed under applicable increased cost provisions), in each case, subject
to customary limitations and exceptions (it being understood that requests for
payments on account of increased costs resulting from market disruption shall be
limited to circumstances generally affecting the banking market and when the
Required Lenders have made a request therefor) and (b) indemnifying the Term
Lenders for actual “breakage costs” incurred in connection with, among other
things, any prepayment of a Eurodollar Loan on a day other than the last day of
an interest period with respect thereto.       The Credit Documentation shall
contain a customary tax gross-up with exceptions to be agreed; it being
understood that the gross up obligations shall not apply to U.S. federal
withholding taxes imposed as a result of the failure to comply with the
requirements of current Sections 1471 through 1474 of the Internal Revenue Code
(or any amended or successor provisions that are substantively comparable and
not materially more onerous to comply with), and any current or future
regulations promulgated thereunder or other official guidance or interpretations
issued pursuant thereto and any intergovernmental agreements implementing the
foregoing.       The Credit Documentation shall (a) contain provisions regarding
the timing for asserting a claim in respect of yield protection and/or taxes and
(b) solely with respect to increased costs, require that each Lender asserting
any such claim certify to the Borrower that it is generally requiring
reimbursement for the relevant amounts from similarly situated borrowers under
comparable syndicated credit facilities.      



 

Term Sheet – Term Facility

Exhibit B - Page 35

 

 

 

Expenses and Indemnification: The Borrower shall pay:

 

  (a) if the Closing Date occurs, all reasonable and documented out-of-pocket
expenses of the Agent and the Lead Arrangers incurred on or after the Closing
Date within 30 days of a written demand therefor, together with backup
documentation supporting such reimbursement request, associated with the
syndication of the Term Facility and the preparation, execution, delivery and
administration of the Credit Documentation and any amendment or waiver with
respect thereto (but limited, in the case of legal fees and expenses, to the
actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Agent, in each case as counsel to the Agent and
the Lead Arrangers, taken as a whole (it being understood and agreed that such
counsel shall be the law firm representing the Left Lead Arranger), and, if
reasonably necessary, of one local counsel in any relevant local jurisdiction to
such persons, taken as a whole), and

 

  (b) all reasonable and documented out-of-pocket expenses of the Agent and the
Lenders within 30 days of a written demand therefor (but limited, in the case of
legal fees and expenses, to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to the Agent and the
Lenders, taken as a whole, and, if necessary, of one local counsel in any
relevant jurisdiction to such persons, taken as a whole) in connection with the
enforcement of the Credit Documentation.

 

  The Agent, the Lead Arrangers and the Lenders (and their respective affiliates
and controlling persons (and their respective officers, directors, employees,
partners, agents, advisors and other representatives) (each, together with their
successors and assigns, an “indemnified person”) will be indemnified for and
held harmless against, any losses, claims, damages, liabilities or expenses (but
limited, in the case of legal fees and expenses, to the actual reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all indemnified persons taken as a whole and, solely in the case of an actual or
potential conflict of interest, one additional counsel to all affected
indemnified persons taken as a whole, and, if reasonably necessary, one local
counsel in any relevant jurisdiction to all indemnified persons, taken as a
whole, and solely in the case of any such actual or potential conflict of
interest, one additional local counsel to all affected indemnified persons,
taken as a whole, in each relevant jurisdiction) incurred in respect of the Term
Facility or the use or the proposed use of proceeds thereof, except to the
extent they are determined by a final, non-appealable judgment of a court of
competent jurisdiction to have arisen from (a) the gross negligence, bad faith
or willful misconduct of, or material breach of the Credit Documentation by,
such indemnified person, in each case as determined and/or (b) any dispute
solely among the indemnified persons (other than any claims against an
indemnified person in its capacity as the Agent or Lead Arranger) that does not
arise out of any act or omission of Holdings, the Borrower, or any of their
respective subsidiaries.      



 

Term Sheet – Term Facility

Exhibit B - Page 36

 

 

 

  None of the indemnified persons, Holdings or any of its affiliates or the
respective directors, officers, employees, agents, advisors or other
representatives of any of the foregoing shall be liable for any special,
indirect, consequential or punitive damages in connection with the Term Facility
(including the use or intended use of the proceeds of the Term Facility) or the
transactions contemplated hereby; provided, that nothing contained in this
sentence shall limit the indemnification obligations to the extent set forth
hereinabove to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
indemnified person is entitled to indemnification hereunder.     Governing Law
and Forum: New York; provided, that, (a) any Credit Documentation that governs
security interests and lien in the Collateral shall be governed by the laws of
the jurisdiction in which such security interest and/or lien is intended to be
created or perfected (subject to the terms hereof) and (b) notwithstanding the
governing law provisions of the Credit Documentation, it is understood and
agreed that (i) the interpretation of the definition of “Material Adverse
Effect” (and whether or not a Material Adverse Effect has occurred), (ii) the
determination of the accuracy of any Specified Acquisition Agreement
Representation and whether as a result of any inaccuracy thereof either the
Borrower or its applicable affiliate has the right to terminate its obligations
under the Acquisition Agreement or to decline to consummate the Acquisition and
(iii) the determination of whether the Acquisition has been consummated in
accordance with the terms of the Acquisition Agreement and, in any case, claims
or disputes arising out of any such interpretation or determination or any
aspect thereof shall, in each case, be governed by, and construed in accordance
with, the laws of Delaware, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.     Counsel to the
Agent and the Lead Arrangers: Davis Polk & Wardwell LLP.

 

 

Term Sheet – Term Facility

Exhibit B - Page 37

 

 

 

Annex I to Exhibit B

 

INTEREST RATES

 

Interest Rate Options: The Borrower may elect that the Term Loans bear interest
at a rate per annum equal to (a) ABR, which shall not be less than 2.00%, plus
the Term Facility Applicable Margin (as defined below) or (b) the Eurodollar
Rate, which shall not be less than 1.00% per annum, plus the Term Facility
Applicable Margin.       As used herein:       “Term Facility Applicable Margin”
means (a) 4.00% in the case of ABR Loans and (b) 5.00% in the case of Eurodollar
Loans.       Overdue amounts shall bear interest, to the fullest extent
permitted by law, at (a) in the case of principal and interest, 2.00% per annum
above the rate then borne by (in the case of such principal) such borrowings or
(in the case of interest) the borrowings to which such overdue amount relates or
(b) in the case of fees, 2.00% per annum in excess of the rate otherwise
applicable to Term Loans maintained as ABR Loans from time to time.     Interest
Payment Dates:

In the case of ABR Loans, quarterly in arrears.

 

In the case of Eurodollar Loans, on the last day of each relevant interest
period and, in the case of any interest period longer than 3 months, on each
successive date 3 months after the first day of such interest period.

    Rate Basis: All per annum rates shall be calculated on the basis of a year
of 360 days for actual days elapsed.     Delayed-Draw Ticking fee: With respect
to the undrawn portion of the commitments in respect of the Delayed Draw Term
Facility, (i) initially, 0% on and after the Closing Date and until the date
that is 30 days after the Closing Date, (ii) from the date that is 31 days after
the Closing Date and until the date that is 60 days after the Closing Date, a
rate equal to 50% of the interest margin applicable to Eurodollar Loans, and
(iii) from and after the date that is 61 days after the Closing Date, a rate
equal to 100% of the interest margin (after giving effect to any flex provisions
in the Fee Letter) applicable to Eurodollar Loans plus any LIBOR “floor”,
payable in each case to non-Defaulting Lenders quarterly in arrears after the
Closing Date and upon the termination of the commitments, calculated based on
the number of days elapsed in a 360-day year.

 

 

Term Sheet - Term Facility

Annex I to Exhibit B - Page 1

 

 

 

EXHIBIT C

 

PROJECT COGNAC

CONDITIONS

 

The availability and initial funding of the Term Facility on the Closing Date
shall be subject to the satisfaction (or waiver by the Initial Lenders) of
solely the following conditions (subject to the Limited Conditionality
Provision). Capitalized terms used but not otherwise defined herein have the
meanings assigned to such terms in the Commitment Letter to which this Exhibit C
is attached or on Exhibits A or B (including the Annexes thereto) attached
thereto.

 

(c)The Credit Documentation shall have executed and delivered by each of the
parties party thereto, and the Commitment Parties shall have received:

 

(a)customary closing certificates, borrowing notices and legal opinions,
corporate documents and resolutions/evidence of authority for the Loan Parties;
and

 

(b)a certificate of the chief financial officer (or other officer with
reasonably equivalent responsibilities) of the Borrower in the form attached as
Annex I hereto, certifying that the Borrower and its Subsidiaries, on a
consolidated basis, after giving effect to the Transactions, are solvent.

 

(d)The Specified Acquisition Agreement Representations and the Specified
Representations shall be true and correct to the extent required in the Limited
Conditionality Provision.

 

(e)Prior to or substantially concurrently with the funding of the initial
borrowings under the Term Facility contemplated by the Commitment Letter,
Holdings shall have received the Equity Contribution on terms consistent with
clause (b) of Exhibit A to the Commitment Letter.

 

(f)The Agreement and Plan of Merger with respect to the Acquisition (together
with the exhibits and disclosure schedules thereto, the “Acquisition
Agreement”), among, Holdings Merger Sub, Target, and the other parties thereto,
shall be in form and substance reasonably satisfactory to the Commitment Parties
(with the Commitment Parties hereby acknowledging that the terms of the draft
Acquisition Agreement dated as of December 19, 2016 and received by the
Commitment Parties on December 19, 2016 are reasonably satisfactory).
Substantially concurrently with the funding of the initial borrowings under the
Term Facility, the Acquisition shall be consummated in accordance with the terms
of the Acquisition Agreement, but without giving effect to any amendments,
waivers or consents by Holdings or the Borrower that are materially adverse to
the interests of the Initial Lenders or the Lead Arrangers in their respective
capacities as such without the consent of the Lead Arrangers, such consent not
to be unreasonably withheld, delayed or conditioned (it being understood that
(a) any decrease in the purchase price shall not be materially adverse to the
interests of the Initial Lenders or the Lead Arrangers so long as such decrease
is allocated (i) first, to reduce the Equity Contribution such that the Equity
Contribution represents the Minimum Equity Contribution Percentage, and (ii)
thereafter, to reduce the Equity Contribution and the Term Facility on a pro
rata, dollar-for-dollar basis, (b) any increase in the purchase price shall not
be materially adverse to the Initial Lenders or the Lead Arrangers so long as
such increase is funded by amounts permitted to be drawn under the Term
Facility, the New ABL Facility or the Equity Contribution (without reducing the
percentage otherwise required to be contributed pursuant to the definition
thereof), (c) any amendment or modification of the definition of “Material
Adverse Effect” shall be deemed to be materially adverse to the interests of the
Initial Lenders or the Lead Arrangers and (d) the granting of any consent under
the Acquisition Agreement that is not materially adverse to the interests of the
Initial Lenders or the Lead Arrangers shall not otherwise constitute an
amendment or waiver).

 



 

Conditions

Exhibit C - Page 1

 

 

 

(g)The Refinancing shall have been consummated substantially concurrently with
the initial borrowings under the Term Facility and the New ABL Facility shall be
effective on terms consistent with clause (c) of Exhibit A to the Commitment
Letter concurrently with the initial borrowings under the Term Facility.

 

(h)Since the date hereof, no Material Adverse Effect (as defined in the
Acquisition Agreement) shall have occurred.

 

(i)The Lead Arrangers shall have received (a) an audited consolidated balance
sheet and audited consolidated statements of income, stockholders’ equity and
cash flows of the Target as of the end of and for the fiscal years ended on or
about December 31, 2014 and December 31, 2015 and each subsequent fiscal year
ended at least 90 days prior to the Closing Date, (b) unaudited consolidated
balance sheets and related statements of income and cash flows of the Target for
the fiscal quarter ended on or about September 30, 2016 and each subsequent
fiscal quarter ended at least 45 days prior to the Closing Date, and (c) a pro
forma consolidated balance sheet and related pro forma statement of income of
the Borrower as of the last day of and for the four fiscal quarters ended on the
last date/or which financial statements pursuant to clause (a) and (b) were most
recently required (the “Pro Forma Financial Statements”), prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of the statement of income). The information described under clauses (a),
(b) and (c) of this paragraph 7 shall be defined as the “Required Bank
Information.”

 

(j)Subject to the Limited Conditionality Provision and the provisions of the
Intercreditor Agreement, all documents and instruments necessary to establish
that the Agents will have perfected security interests (subject to liens
permitted under the relevant Credit Documentation) in the Collateral under the
Term Facility shall have been executed (to the extent applicable) and delivered
to the applicable Agent and, if applicable, be in proper form for filing.

 

(k)All (a) fees required to be paid on the Closing Date pursuant to the Fee
Letter and (b) expenses required to be paid on the Closing Date pursuant to the
Commitment Letter (in the case of this clause (b), to the extent invoiced at
least 3 business days prior to the Closing Date (the “Invoice Date”) or such
later date to which the Borrower may agree), shall, in each case, have been paid
(which amounts may be offset against the proceeds of the Term Facility).

 

(l)The Agents shall have received, at least 3 business days prior to the Closing
Date, all documentation and other information required by regulatory authorities
with respect to the Loan Parties under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, that has been reasonably requested by any Initial Lender at least
10 business days in advance of the Closing Date.

 

(m)The Lead Arrangers shall have been afforded a period (the “Marketing Period”)
of at least 15 consecutive business days (ending no later than the business day
immediately prior to the Closing Date) commencing upon receipt of the Required
Bank Information, to syndicate the Term Facility; provided, that in no event
shall the Marketing Period commence prior to January 9, 2017.

 

 

Conditions

Exhibit C - Page 2

 

 

 

Annex I to Exhibit C

 

FORM OF SOLVENCY CERTIFICATE

 

[●][●], 2016

 

This Solvency Certificate is being executed and delivered pursuant to Section
[●] of that certain [●]1, (the “Credit Agreement”; the terms defined therein
being used herein as therein defined).

 

I, [●], the [Chief Financial Officer/equivalent officer] of the Borrower, in
such capacity and not in an individual capacity, hereby certify as follows:

 

(n)I am generally familiar with the businesses and assets of the Borrower and
its Subsidiaries, taken as a whole, and am duly authorized to execute this
Solvency Certificate on behalf of the Borrower Representative pursuant to the
Credit Agreement; and

 

(o)As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions, that, (i) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the fair value of the assets (on a going concern
basis) of the Borrower and its Subsidiaries, taken as a whole, (ii) the present
fair saleable value of the assets of the Borrower and its Subsidiaries, taken as
a whole, is not less than the amount that will be required the probable
liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured, (iii) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower and
its Subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iv) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debt as they mature in
the ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

[Remainder of page intentionally left blank]

 



 

1 Describe Credit Agreement.

 

 

Conditions

Annex I to Exhibit C - Page 1

 

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 



  By:     Name: [●]   Title: [Chief Financial Officer/equivalent officer]



 

 

Conditions

Annex I to Exhibit C – Page 2

 

 

 

